

EXHIBIT 10.1


Table of Contents
 


 
 
I. THE SETTLEMENT AGREEMENT
 
B. Legal Basis for Adoption of the Proposed Settlement Agreement as a Resolution
on the Merits
C. Terms of the Settlement
1. Distribution of the $100 Million Refund
2. Accounting Proposals Adopted from the ALJPO in Docket 01-0707
3. Hardship Reconnection Program
4. Gas Reconciliation
 
II. THE PROCEDURAL HISTORY OF THIS DOCKET
 
A. Disclosure of Pertinent Information During Discovery
B. Applicable Legal Standards
1. Duty Imposed on North Shore by Statute
2. Burden of Proof
 
III. ENTITIES INVOLVED
 
IV. GENERAL PRUDENCE ISSUES
 
A. The Gas Purchase Agency Agreement
1. Findings of Fact
B. Storage at Manlove Field
1. Findings of Fact
2. Conclusions of Law
C. Hedging
1. Findings of Fact
2. Conclusions of Law
 
VII. AUDITS
 
A. Staff’s Position
B. North Shore’s Position
C. Commission Analysis and Conclusions
 
VIII. FINDING AND ORDERING PARAGRAPHS
 

--------------------------------------------------------------------------------



 
STATE OF ILLINOIS


ILLINOIS COMMERCE COMMISSION




Illinois Commerce Commission,
On Its Own Motion,
 
v.
 
 
North Shore Gas Company,
 
Reconciliation of revenues collected under fuel and gas adjustment charges with
actual costs.
:
:
:
:
:
:
:
:
:
:
 
 
 
 
 
Docket No: 01-0706





ORDER


By the Commission:


On November 7, 2001, the Commission commenced this docket requiring North Shore
Gas Company (“North Shore”) to reconcile the total revenue it collected from the
ratepayers under its purchased gas adjustment clause (its “PGA”) with the total
cost of gas it incurred. At that time, this Commission specifically required
North Shore to present evidence establishing what measures it took to insulate
ratepayers from price volatility in the wholesale natural gas markets during the
time period in question, which is October 1, 2000, through September 30, 2001.
(See, Initiating Order, November 7, 2001).


Leave to Intervene was granted to the Citizens Utility Board (“CUB”), the Cook
County State’s Attorney, and the Illinois Attorney General. Pursuant to proper
notice, trial in this matter convened before a duly authorized Administrative
Law Judge (an “ALJ”) on April 18, 2005 and continued through April 21, 2005.
Subsequently, the record was marked “Heard and Taken.” The parties filed
post-trial briefs on June 30, 2005. Reply briefs were filed on August 19, 2005.




--------------------------------------------------------------------------------

01-0706

On January 17, 2006, Peoples Gas Light & Coke Company (“PGL”), North Shore,
(collectively “Peoples Companies”), the AG and the City of Chicago entered into
a Settlement Agreement and Release (the “Settlement”). CUB formally signed on to
the Settlement on February 27, 2006. A copy of the Settlement is attached hereto
as Exhibit 1. In the Settlement, the Peoples Companies, the AG, the City and CUB
(collectively the “Settling Parties”) agreed to settle globally the outstanding
reconciliation dockets pending for Fiscal Years 2001 through 2004 of both PGL
(I.C.C. Docket Nos. 01-0707, 02-0727, 03-0705 and 04-0683) and North Shore
(I.C.C. Docket Nos. 01-0706, 02-0726, 03-0704, and 04-0682) (collectively
“Reconciliation Dockets”).1 Under the Settlement, the Settling Parties would
settle the Reconciliation Dockets and the Peoples Companies would pay a $100
million refund, adopt certain forward-looking management and accounting measures
proposed in the ALJPO in Docket No. 01-0707, and meet other requirement defined
in the agreement.


On January 23, 2006, the People Companies, the AG and the City filed a Joint
Petition for Approval of the Settlement Agreement in each of the Reconciliation
Dockets. At its February 8, 2006 Bench Session, after certain Commissioners
raised concerns as to whether the terms of the Settlement were fair value in
exchange for the settlement of all the Reconciliation Dockets, the Commission
asked that the Settling Parties meet with Staff and CCSAO to negotiate
settlement terms that all parties could accept.


During the next several weeks, Staff, the CCSAO and the Settling Parties met on
several occasions. In addition, Staff issued several data requests to the
Peoples Companies, which the Peoples Companies responded to on an expedited
basis. Based on those responses, Staff developed an estimate of potential
disallowances for reconciliation years other than 2001 that Staff asserted
should be considered as part of the Settlement. Based on the above-mentioned
discussions, the Settling Parties executed an Amendment and Addendum to the
Settlement (the “Addendum”), which modified the terms of the Settlement to
include these additional agreements and modifications that the Settling Parties
would include if the Commission were to approve the Settlement. A copy of the
Addendum is attached hereto as Exhibit 2. Staff and the CCSAO opposed both the
Settlement and the Addendum.


On February 28, 2006 and March 1, 2006, the Settling Parties filed statements
advising the Commission of the revised settlement terms agreed to by the
Settling Parties and requesting that the Commission approve the Settlement as
revised by the Addendum. On March 2, 2006, the Commissioners issued data
requests to the parties to obtain information about the Settlement and the
Addendum. The parties filed verified responses to these Commission data requests
on March 3, 2006. On March 6, 2006, the Commission held a Special Open Meeting
addressing the settlement during which Commissioners asked questions to and
received answers from representatives of the parties and Staff. At that Special
Open Meeting, the Commission generally approved the Settlement Agreement.
 

 
_______________
1  The Settlement also addressed three circuit court cases.

 
2

--------------------------------------------------------------------------------

01-0706

Testifying on behalf of North Shore2 were: Thomas Zack, Director of Gas Supply
at PGL; David Wear, the Manager of Gas Supply Administration at PGL; Valerie
Grace, PGL’s Director of Rates and Gas Transportation Services; and Frank
Graves, a Principal at the Consulting Firm of the Brattle Group.


Testifying on behalf of Commission Staff were Dr. David Rearden, a Senior
Economist in the Commission’s Policy Division, Steven R. Knepler, A Supervisor
in the Accounting Department of the Commission’s Financial Analysis Division and
Dennis Anderson, a senior energy engineer in the Gas Section of the Engineering
Department of the Commission’s Energy Division. Testifying on behalf of CUB was
Brian Ross, a Principal with CR Planning, Inc.
 
I. The Settlement Agreement 
 
A. Outstanding Procedural Matters
 
On January 17, 2006, the Peoples Companies, the AG, the City and CUB filed a
Joint Motion to Stay Pending Presentation of and Decision on Petition to Approve
Settlement. In light of the Commission’s approval of the Settlement, without
addressing or ruling on the merits of these matters, the Commission denies the
Joint Motion for Stay as being moot. On March 16, 2006, Staff filed a motion
seeking leave to file Exceptions and a Brief on Exceptions. That motion is
hereby granted.


B. Legal Basis for Adoption of the Proposed Settlement Agreement as a Resolution
on the Merits
 
The Illinois Supreme Court addressed the standard for the Commission’s approval
of settlement agreements and for its consideration and adoption of proposed
settlement agreements in Business and Professional People for the Public
Interest v. Illinois Commerce Commission (“BPI”), 136 Ill. 2d 192, 206-218
(1989). BPI holds that the Commission may approve a settlement agreement as a
settlement agreement if there is unanimous support for it. Id. at 217-218.
However, if a settlement agreement lacks unanimous support, for the Commission
to consider and adopt the proposed agreement as an appropriate resolution on the
merits, three conditions must be met: 1) the provisions of the settlement
agreement must be within the Commission’s authority to impose; 2) the provisions
must not contravene the PUA; and 3) substantial evidence must exist in the
record to independently support the provisions of the proposed settlement. Id.
It may be observed that the requirements expressed by the Illinois Supreme Court
in BPI concerning the Commission’s adoption of a non-unanimous settlement
proposal as a resolution of the merits of a case are similar in substance to the
standards found in section 10-201 of the PUA that apply generally to the
judicial review of Commission orders and decisions.


_______________
2  PGL actually employs North Shore’s witnesses. These witnesses perform the
same functions for North Shore as for PGL pursuant to a Commission approved
operating agreement.

 

3

--------------------------------------------------------------------------------

01-0706

As noted above, the Settling Parties proposed to resolve eight open dockets with
the Settlement and Addendum. The Settlement and Addendum received unanimous
support from the parties in six of those dockets3, which the Commission will
deal with in separate orders. For the remaining two dockets, 01-0707 and the
instant docket, CCSAO opposed the settlement. Given the lack of unanimous
support for the proposed settlement agreement here, the Commission must analyze
the proposed settlement as described in the above paragraph if the Commission is
to adopt the proposal as a resolution on the merits.


First, the Commission must determine if the provisions of the proposed
Settlement and Addendum are within the Commission’s authority to impose. Several
of the provisions—conservation program funding, debt forgiveness and hardship
reconnection—do not require Commission approval to take effect. Because the
Settling Parties constructed the proposed Settlement and Addendum so that these
provisions will take effect even without Commission approval, the Commission
need not analyze these provisions under BPI. However, only the Commission can
issue an order imposing refunds in reconciliation proceedings (See PUA Section
9-220 and 83 Ill. Adm. Code 525). The refund provision will not take effect
unless the Commission adopts the proposed Settlement and Addendum as a
resolution on the merits. Since this provision rests solidly within the
Commission’s authority, our adoption of this aspect of the proposed Settlement
and Addendum meets the first condition of the BPI analysis.


Second, the Commission must determine whether the provisions of the proposed
Settlement and Addendum, if adopted as a resolution on the merits, would
contravene the PUA. Upon review of these documents, the Commission discerns
nothing that would violate any provision of the PUA. Therefore, the proposed
Settlement and Addendum meet the second condition of the BPI analysis.


Finally, the Commission must find that substantial record evidence exists to
independently support the provisions of the proposed settlement. Substantial
evidence is more than a scintilla, but less than a preponderance. (Citizens
Utility Board v. Illinois Commerce Commission, 291 Ill. App. 3d 300, 304 (Ill.
App. Ct. 1997)). This requires the Commission to demonstrate that facts exist
that, in turn, sustain the provisions of the findings and ordering paragraphs of
an order that would adopt, as a resolution on the merits, the provisions of the
proposed Settlement and Addendum. The Settlement and Addendum provide for a $100
million refund to be issued to PGL and North Shore customers. For the Commission
to consider these documents, which lack the support of CCSAO, to be an adequate
resolution on the merits of this docket, the Commission must evaluate the record
as it stands in this docket to ensure they support the $100 million refund. This
evidence played a significant role in the proceedings and may not be ignored in
a decision that considers and adopts the proposed settlement as a resolution on
the merits, as we are required to do here. As set forth in the remainder of the
order, the Commission finds substantial evidence in the record to support the
provisions of this non-unanimous proposed Settlement and Addendum.
 
_______________
3  While Staff expressed opposition to the settlement agreement, Staff is not
considered a party under the Commission’s Rules of Practice. 83 Ill. Adm. Code §
200.40 (definition of “party”).

4

--------------------------------------------------------------------------------

01-0706

The Commission hereby adopts the provisions of the proposed Settlement and
Addendum as an appropriate resolution on the merits, finding that they meet the
BPI test.
 
C. Terms of the Settlement
 
The Commission finds that an appropriate settlement has been reached in this
docket and in the other Peoples Reconciliation Dockets, the terms of the
settlement are set forth in the Settlement (Exhibit 1) and Addendum (Exhibit 2).
The Settlement and Addendum are hereby incorporated into and made a part of this
Order and the similar orders entered for the other Peoples Reconciliation
Dockets.
 
1. Distribution of the $100 Million Refund
 
The Settlement Agreement and Addendum provide the Commission with flexibility in
determining how to refund the $100 million to customers in PGL's and North
Shore’s service territories. The Commission finds that the $100 million refund
should be apportioned to North Shore and PGL customers based on the substantial
evidence in the records of Docket No. 01-0706 and Docket No. 01-0707. That
evidence demonstrates that North Shore customers suffered significantly less
harm than PGL customers.


The Commission finds that the $100 million refund shall be allocated between
North Shore and PGL customer accounts based on each utility’s approximate share
of the total disallowances recommended by Staff in Docket Nos. 01-0707 and the
instant docket. Staff recommended approximately $92 million disallowances in the
Docket 01-0707 and approximately $4 million disallowances in the instant Docket.
Using those numbers as indicators of the level of harm caused to consumers in
each service territory, the Commission finds that $4,000,000 of the $100,000,000
shall be refunded to customer accounts in North Shore’s service territory.


The $4,000,000 refund to North Shore customer accounts shall be allocated to all
Service Classifications based on each Service Classification's share of the
total PGA gas consumed by all Service Classifications during the 2001, 2002,
2003, and 2004 reconciliation periods (“Reconciliation Periods”).


Each Service Classification’s allocation, with the exception of the allocation
to Service Classification No. 3 - Large Volume Demand Service ("SC No. 3"),
shall be divided by the total number of customer accounts (both sales and
transportation) receiving service under that Service Classification on the date
this Order is entered. The result for each Service Classification shall be
refunded on a per capita basis to each customer account receiving service under
that Service Classification on the date this Order is entered. Refunds to all
Service Classifications shall be provided to both sales and transportation
customer accounts with the exception of SC No. 3 accounts as outlined below.



 

5

--------------------------------------------------------------------------------

01-0706

Refunds to SC No. 3 customer accounts shall be allocated to individual SC No. 3
customer accounts based on PGA gas usage during the Reconciliation Periods. The
amount allocated to SC No. 3 shall be refunded to each individual SC No. 3
customer account, which received service at any time during the Reconciliation
Periods and purchased PGA gas at any time during the Reconciliation Periods,
based on each customer account’s share of the total PGA gas used during the
Reconciliation Periods. If any of these entities are still a going concern but
no longer a customer of the Company, then the Company and the customer shall
arrive at a mutually acceptable method of administering the refund.


The Commission finds that the allocation methodologies for the different Service
Classifications approved herein are equitable and take into consideration the
administrative difficulties associated with providing refunds to nearly one
million customers with vastly different usage characteristics and levels of
service.


Within seven (7) days of the date this Order is served to the parties, North
Shore shall file an informational filing with the Commission's Chief Clerk's
Office describing the amount to be refunded to each customer in each Service
Classification based on the methodology described herein and a plan for
administering the refunds.


The informational filing shall include the following information for all Service
Classifications except for SC No. 3:



§  
The number of customers receiving service on each Service Classification as of
the date this Order is entered,




§  
The usage of PGA gas by each Service Classification during the Reconciliation
Periods, and




§  
The amount of the refund to be credited to each customer during the next 30-day
billing cycle.



The following information is required for those customers that are on SC No. 3
Service Classification.



§  
The number of current and former SC No.3 customers that held customer accounts
and consumed PGA gas during the Reconciliation Periods,




§  
The amount of PGA gas consumed during the Reconciliation Periods by each current
and former SC No.3 customer account,




§  
An indication of whether former SC No. 3 customers are still a going concern,
and




§  
The amount to be refunded to each current and former SC No.3 customer account
that received service during the Reconciliation Periods.


 

6

--------------------------------------------------------------------------------

01-0706



The refund shall be issued in one installment and shall be a credit to the
customer account. The credit shall be plainly designated on customers’ bills as
a refund credit provided as a result of a Settlement and Addendum agreed upon by
the City of Chicago, the Illinois Attorney General, the Citizens Utility Board,
Peoples Gas, and North Shore and approved by the Illinois Commerce Commission.


Refunds shall be issued to all customer accounts within thirty (30) days of the
date this Order is entered. Within forty-five (45) days of the date this Order
is entered, the Company shall file an informational filing describing how the
refund process was administered, the speed at which the refund process was
completed, any problems that were incurred during the refund process, and any
other issues associated with the refund process. This filing will also include
the total number of customers receiving the refund for each Service
Classification and the refund amount for each customer.


2. Accounting Proposals Adopted from the ALJPO in Docket 01-0707
 
In the Settlement and the Addendum, the Settling Parties agreed that the Peoples
Companies would adopt and incorporate into the Settlement several of the
accounting provisions set forth in the ALJPO in Docket 01-0707. Section III.A.2
of the Settlement includes a statement paralleling Finding (13) of that ALJPO.
Section III.A.2. states:


For a period of five years, Peoples Gas and North Shore Gas each shall perform
an annual internal audit of gas purchasing and submit a copy of the audit report
to the Manager of the ICC’s Accounting Department.


(Settlement at 8.)



7

--------------------------------------------------------------------------------

01-0706

Amendment Section A of the Addendum states that the Peoples Companies will
account future HUB revenues in accordance with 83 Ill. Admin Code 525, stating:


Upon approval of the settlement agreement, Peoples Gas and North Shore Gas and
all Peoples Companies shall account for all of their HUB revenues and third
party non-tariff revenues, and any other revenues referred to as HUB revenues or
non-tariff revenues (as those terms have been used in ICC Docket 01-0707) in
accordance with 83 Ill. Admin Code 525.40(d). All such revenues shall serve to
offset “recoverable gas costs” to arrive at the “gas charge” as those terms are
used in Illinois Commerce Commission rules part 525.40(d) and in accordance with
the Public Utilities Act. 83 Ill. Admin. Code 525.40(d); 220 ILCS 5/101 et. seq.
The Peoples Gas and North Shore Gas and all Peoples Companies agree that this
accounting of these revenues shall apply to all future Purchased Gas Adjustment
reconciliation case and rate case filed by Peoples Gas and North Shore Gas.


(Addendum at 1-2.). Therefore, Peoples Gas and North Shore must account for all
of their HUB revenues and third-party non-tariff revenues as is set forth above.


The text of those findings from the ALJPO in 01-0707 incorporated into the
Settlement by the Addendum is:



 
(7)
Peoples Gas Light and Coke Company shall update its operating agreement, which
was approved by this Commission in Docket No. 55071, prior to filing its
petition with the ICC for its next rate case or within sixty days after the date
a final order is entered in this docket, whichever occurs first;




 
(8)
Peoples Gas Light and Coke Company shall account for all gas physically injected
into Manlove Field by including the cost associated with maintenance gas in the
amount transferred from purchased gas expense to the gas stored underground
account, Account 164.1;




 
(9)
Peoples Gas Light and Coke Company shall account for the portion of gas injected
into the Manlove Storage Field to maintain pressure, as credits from Account
164.1, Gas Stored Underground, as charges to Account 117, Gas Stored
Underground, in the case of recoverable cushion gas, or to Account 101, in the
case of non-recoverable portions of cushion gas;



*  *  *

 

8

--------------------------------------------------------------------------------

01-0706




 
(11)
Peoples Gas Light and Coke Company shall revise its maintenance gas accounting
procedures related to gas injected for the benefit of the North Shore Gas
Company and third-parties to require those entities to bear the cost of
maintenance gas, and it shall revise its maintenance gas accounting procedures
to ensure that all customers/consumers bear equal responsibility for maintenance
gas;




 
(12)
Peoples Gas Light and Coke Company shall submit its revised maintenance gas
accounting procedures to the Commission’s Chief Clerk with a copy to the Manager
of the Accounting Department within 30 days after the date, upon which, a final
Order is entered in this docket;



*  *  *



 
(14)
Peoples Gas Light and Coke Company shall submit quarterly reports reflecting its
use of journal entries regarding maintenance gas to the Manager of this
Commission’s Accounting Department within 45 days of the end of each quarter,
after the date of a final order is entered in this docket, through the quarter
ending September 30, 2009;




 
(15)
Peoples Gas Light and Coke Company shall engage outside consultants to perform a
management audit of its gas purchasing practices, gas storage operations and
storage activities. The firm selected to perform the management audit shall be
independent of Peoples Gas Light and Coke Company, its affiliates, Staff, and
all parties in this docket, and approved by this Commission. Monthly reporting
of the progress of the conduct of the management audit shall be submitted to the
Bureau Chief of the Commission’s Public Utilities Bureau, with a copy to the
Manager of the Commission’s Accounting Department, until the management audit
report has been submitted. Completion of this management audit shall occur no
later than eighteen months after the date, upon which, a final order is entered
in this docket. Upon completion, copies of the management audit reports shall be
submitted to the Commission’s Public Utilities Bureau Chief and the Manager of
the Commission’s Accounting Department.



( 01-0707 ALJPO at 135-136.)


 
 

 

9

--------------------------------------------------------------------------------

01-0706

 
3. Hardship Reconnection Program 
 
The Peoples Companies agreed to instate a Hardship Reconnection program to allow
certain customers who have been disconnected for non-payment to be reconnected
and their debt forgiven. The Commission applauds this program and the Companies’
pledge to permanently instate it. The Commission has high hopes for the
program’s success. To keep ourselves informed of the success, the Commission
finds that the Peoples Companies should file quarterly reports on the progress
of the program.
 
4. Gas Reconciliation
 
A reconciliation of North Shore’s total gas revenues with total gas costs for
the reconciliation period October 1, 2000, through September 30, 2001 is shown
in Appendix A hereto. This Appendix A contains an independent reconciliation for
each of the following; Commodity Gas Charge, Non-Commodity Gas Charge and Demand
Gas Charge, and Transition Surcharge. Below is an aggregation of the above
referenced reconciliations.


1.  Unamortized Balance at 9/30/00 per 2000 reconciliation (Refund)/Recovery
 
$
7,794,821.26
 
2.  Factor A Adjustments Amortized to Sch. I at 09/30/00 per 2000 reconciliation
(Refund)/Recovery
   
1,885,194.72
 
3.  Factor O (Refunded)/Recovered during 2000
   
0
 
4.  Balance to be (Refunded)/Recovered during 2001 from prior periods
   
9,680,015.98
 
5.  2001 PGA Recoverable Costs
   
175,017,347.00
 
6.  2001 PGA Actual Recoveries
   
194,127,626.25
 
7.  Interest
   
95,467.21
 
8.  Other Adjustments
   
0
 
9.  Pipeline Refunds
   
(34,749.64
)
10.  (Over)/Under Recovery for 2001
   
(19,049,561.68
)
11.  PGA Reconciliation Balance at 9/30/01 (Over)/Under Collected
   
(9,369,545.70
)
12.  Factor A Adjustments unreconciled at 9/30/01 (Refund)/Recovery
   
(3,296,514.13
)
13.  Unamortized Balance at 9/30/01 (Refund)/Recovery
   $
(6,073,031.57
)
14.  Requested Ordered Reconciliation Factor to be (Refunded)/Recovered [Factor
O]
   
0
 



 

 

10

--------------------------------------------------------------------------------

01-0706

 
II. The Procedural History of this Docket
 
A. Disclosure of Pertinent Information During Discovery
 
As is often the case in litigation, the ALJ assigned to this docket set a
cut-off date of March 17, 2003 for completion of all discovery, except for the
prefiling of testimony.4 (See, e.g., Mann v. Upjohn Co., 324 Ill. App. 3d 367,
373, 753 N.E.2d 452 (1st Dist. 2001); Besco v. Henslee, Monek & Henslee, 297
Ill. App. 3d 778, 781, 701 N.E.2d 1126 (3rd Dist. 1998)). On February 10, 2004,
however, discovery was reopened. In Motions to Compel brought by several
parties, parties contended that in discovery, North Shore was asked to provide
information about its business dealings with an affiliate, enovate.
Recently-released information on the website of the Federal Energy Regulatory
Commission (“the FERC”) about Enron’s relationship with PGL, North Shore’s
affiliate, and other affiliates, indicated that PGL entered into transactions
with enovate that were not disclosed in discovery. (See, e.g., CUB Motion to
Compel, February 3, 2004). When reopening discovery, the ALJ permitted the
movants to seek additional information through discovery about enovate5.
(Tr.132-33).


Also on February 10, 2004, the ALJ required parties to adhere to discovery
practices in the Ill. Supreme Court Rules, as opposed to the discovery practices
in the Commission’s rules.6 The Ill. Supreme Court Rules require verification of
answers to discovery requests. (See, e.g., S. Ct. Rule 213(i)).





 










_______________
4  Administrative Law Judge Erin O’Connell-Diaz was originally assigned to this
docket. It was reassigned to Administrative Law Judge Claudia E. Sainsot on
April 30, 2003.
5  North Shore purchases storage field space at Manlove Field through an
affiliate interest agreement with PGL. PGL’s transactions with enovate involving
the use of Manlove Field could have affected costs to North Shore’s PGA
customers.
6  Commission rules require full disclosure of all information that is relevant
and material. (See, e.g., 83 Ill, Adm. Code 200.340). Commission rules do not
require any person to verify discovery responses. And, Commission rules provide
no penalties for failure to provide discovery or for inaccurate discovery
responses.

 

11

--------------------------------------------------------------------------------

01-0706

B. Applicable Legal Standards


1. Duty Imposed on North Shore by Statute


Generally, base rates include a utility’s administrative costs and its
Commission-approved rate of return, which is the cost of investor capital. (See,
e.g., Ill. Power Co. v. Ill. Commerce Comm., 339 Ill App. 3d 425, 434, 709
N.E.2d 377 (1st Dist. 2003)). This proceeding, however, is a reconciliation,
which determines the propriety of North Shore’s purchased gas adjustment tariff
(“PGA”), which allows it to pass its gas costs on directly to consumers.7 (Id.
at 427). Those charges are the cost of gas supplied to consumers, as well as the
related expenses incurred, including but not limited to, expenses related to
assets used by North Shore in supplying gas to consumers. (83 Ill. Adm. Code
525.40(a)). With respect to gas costs, consumers pay North Shore whatever price
North Shore paid for gas, with no markup for profit on the gas. (Tr. 782).


Recoverable gas costs include the cost(s) of gas, cost(s) of storage,
transportation costs and other non-commodity costs. (83 Ill Adm. Code
525.40(a)). If North Shore derived revenues from any transactions with costs
associated with costs recoverable under the above-mentioned section, any
associated revenues must be used to offset those costs. (Id. At 525.40(d)). When
engaging in such transactions, North Shore must “refrain” from doing anything
that would increase the gas charge. (Id.).


Although North Shore’s tariff allows it to pass on the cost of gas to consumers
without Commission approval, the Commission is required annually by statute to
determine whether the charges North Shore imposed reflect the cost of gas, and
to determine whether such purchases were prudent. (220 ILCS 5/9-220). In this
context, prudence has been defined as [t]hat standard of care which a reasonable
person would be expected to exercise under the same circumstances encountered by
utility management at the time decisions had to be made. (Illinois Power Co. v.
Ill. Commerce Comm., 245 Ill. App. 3d 367, 371, 612 N.E.2d 925 (3rd Dist.
1993)). Thus, only what the decision-makers actually analyzed, or should have
analyzed, can be considered here. (Id.).


If, after a hearing, the Commission finds that a utility has not established
that the costs it passed on to consumers in a PGA clause were prudently
incurred, the difference determined by the Commission must be refunded, along
with any interest or carrying charge authorized by the Commission. (83 Ill. Adm.
Code Sec. 525.70(b)). Section 9-220 and its predecessor, Section 36 of the
previous Public Utilities Act, confer a broad grant of authority on this
Commission. (Business and Professional People for the Public Interest v. Ill.
Commerce Comm., 171 Ill. App. 3d 948, 957, 525 N.E.2d 1053 (1st Dist. 1988)).


_______________
7  The word “consumer” is used here to mean PGL’s rate-paying customers,
including both residential customers and businesses.

 

12

--------------------------------------------------------------------------------

01-0706

 
2. Burden of Proof
 
The Commission commenced this reconciliation proceeding, as it does every year.
However, the burden of proof is on North Shore to establish the prudence of its
costs of gas purchases and related costs. (220 ILCS 5/9-220(a)). North Shore has
the burden to prove this by the preponderance of the evidence. (5 ILCS
100/10-15). Preponderance of the evidence has been defined as the evidence that
is more probably true than not. (See, e.g.,Witherell v. Weimer, 118 Ill. 2d,
321, 336, 515 N.E. 2d 68 (1987)).
 
III. Entities Involved
 
As the record demonstrates, several entities are involved in this rather
complicated fact patter. Of primary importance is North Shore, a local
distribution company (“LDC”) and the subject of this proceeding. It distributes
gas to consumers that are within its service territory, chiefly the suburbs
directly north of Chicago. North Shore must purchase the gas that it distributes
to consumers. Peoples Energy Company (“PEC”) is North Shore’s parent company.
Affiliated with North Shore and PEC are Peoples Energy Resources Company
(“PERC”) and The Peoples Gas Light and Coke Company (“PGL”). Enron North America
Corp. (“Enron NA”) is wholly-owned by Enron Corp.8 (Staff Ex. 2.00, Attachments,
Guaranty, at 1).
 
IV. General Prudence Issues
 
A. The Gas Purchase Agency Agreement
 
1. Findings of Fact
 
a. Background


In October of 1998, North Shore filed a petition with the Commission requesting
permission to impose a fixed gas charge of 31.08 cents per therm. In December
1998, North Shore issued a “request for qualification” (“RFQ”) to nine gas
marketers to examine their ability to package a full-requirement, fixed-price,
gas supply proposal and to evaluate capabilities to act as asset manager of
North Shore’s supply portfolio. (North Shore Ex. C, pp 4-5). Enron NA
participated in the RFQ. North Shore selected Enron NA over the other RFQ
participants. According to North Shore, Enron NA possessed “superior” managerial
skills and “excellent” assets.




 
_______________
8  The parties and Staff also make references to enovate in the context of
enovate’s relationship with PGL. The record here demonstrates North Shore had
little or no involvement with enovate. For a complete description of enovate and
its relationship to the Peoples companies, see the final order in Docket
01-0707.

 

13

--------------------------------------------------------------------------------

01-0706

In an Order in Docket 98-0820 dated June 7, 1999, the Commission allowed North
Shore to impose a fixed gas charge, but it authorized North Shore to charge a
fixed rate of 25.63 cents per therm. In reaching this decision, the Commission
concluded that North Shore included several items in its proposed charge at
erroneous amounts or improperly included those items. The Commission found that
the proposed charge included payment for a set of premiums for the acquisition
of natural gas options with delivery months extending out for several years into
the future, which violated Section 9-220(d) of the PUA. Additionally, the
Commission ruled that North Shore’s proposal improperly normalized day-to-day
variations in demand through the spot market, instead of relying on storage. The
Commission further concluded that North Shore undervalued the credits consumers
received for the net revenue from off-system transactions. (See, North Shore Gas
Company, Proposal to Eliminate its Purchased Gas Adjustment (PGA) Clause and
Include Gas Charges in Base Rates, 1999 Ill. PUC Lexis 413 at *16-18).


North Shore never implemented a fixed gas charge. (North Shore Ex. C at 4-5).
North Shore believed the Commission decision on the fixed gas charge to be too
low to obtain the necessary supply contracts. Instead, it continued utilizing a
PGA Rider, which imposes gas charges and related costs on consumers on a monthly
basis. North Shore also decided not to use a full requirements contract that
included outside management of storage services.


On September 16, 1999, North Shore entered into a five-year agreement with Enron
NA. Pursuant to this contract, effective October 1, 1999, Enron NA supplied
North Shore with approximately 64% of its gas supply. (Staff Ex. 2.00 at 6,
Attachments, GPAA). This contract was called the Gas Procurement Agency
Agreement (“GPAA”). (Id.). Before entering into the GPAA, North Shore did not
seek competitive bids. Rather, it engaged in private negotiations with Enron NA.
(North Shore S Ex. C at 4). Historically, North Shore obtained its supply from
several suppliers through contracts for smaller volumes of gas with terms
ranging from four months to five years. (Staff Ex. 2.00 at 11).


The person primarily responsible for entering into the contract with Enron NA
was William Morrow, Vice President of PGL, Vice President of Peoples Energy
Corporation and the President of Peoples Energy Resource Company. Mr. Morrow
also oversaw the negotiations. (North Shore Ex. C at 10). Mr. Morrow and David
Delainey, Managing Director of Enron NA, executed the GPAA. (Staff Ex. 2.00,
Attachments, GPAA, at 36).



 

14

--------------------------------------------------------------------------------

01-0706

b. The Terms of the GPAA


Mr. Wear testified as to the terms of the GPAA. Mr. Wear has been the Manager of
Gas Supply Administration at PGL since April of 2000. (North Shore Ex. B at 2).
The Gas Supply Division includes the Gas Supply Planning Departments and it is
responsible for entering into and administering contracts for gas supply and for
purchasing transportation and storage services. (North Shore Ex. B at 3). Mr.
Wear’s involvement in the negotiations with Enron NA regarding the GPAA was to
provide information to the decision-makers determining whether the GPAA would be
a reliable supply of gas when needed. Mr. Wear was not one of the persons at
North Shore who actually decided whether to enter into the contract with Enron
NA. Previous to the GPAA, North Shore’s gas supply contracts provided that North
Shore would purchase the same quantity for a fixed five-month period (November
through March) or for a period of one year. ( Staff Ex. 2.00 at 9).


In general, the GPAA had three main provisions through which Enron North America
provided North Shore with approximately 64% of its gas supply. Those provisions
where for Baseload Quantity gas, Summer Incremental Quantity gas (“SIQ”), and
Daily Incremental Quantity gas (“DIQ”). (Staff Ex. 2.00, Attachments, GPAA, at
9). The GPAA also required North Shore to release pipeline capacity to Enron
North America. (Id. at 12).


According to Mr. Wear, when North Shore negotiated this contract with Enron NA,
the following were North Shore’s objectives:


-market-based pricing with no demand or reservation charges;
-flexible pricing options;
-preservation of transportation capacity in the face of projections of shrinking
basis;
-flexibility to meet weather under normal conditions, colder than normal
conditions and warmer than normal conditions; and
-the contract should substitute for the aggregate of what North Shore previously
had with other suppliers.


(North Shore EX. D at 7-30). Later, Mr. Wear asserted that the GPAA also
conferred certain non-quantifiable benefits on North Shore, like technical
support provided by Enron North America and training as to the use of financial
hedging instruments, like energy derivatives and options. (Id. at 7-10). North
Shore has never proffered any reasons other than these for entering into the
GPAA. Other than expressions of concern over mitigating the decline in value of
its pre-existing pipeline contracts (basis), this record is devoid of any
evidence indicating that decision-makers at North Shore were concerned that the
GPAA could increase the gas costs it passed on to its PGA customers.



 

15

--------------------------------------------------------------------------------

01-0706

1) Baseload Quantity Gas


This provision refers to the established daily volume of gas North Shore was
required to purchase from Enron NA by month from October 1999 to October 2004.
Daily baseload purchases are ones that North Shore made in order to meet its
overall supply requirements. (Staff Ex. 2.00 at 22; North Shore Ex. B at 5). The
GPAA had a fixed, predetermined schedule of baseload quantities. (Staff Ex.
2.00, Attachments, GPAA, Schedule 2.1). However, the parties could meet annually
to discuss changes to the baseload quantity or to the SIQ quantity. (Staff Ex.
2.00, Attachments, GPAA, Art. 2.8).


The price of baseload quantity gas purchased pursuant to the GPAA was the price
published in Natural Gas Intelligence Chicago citygate9 First-of-the Month
(“FOM”) price, less a two-cent per MMBtu discount.10 (Staff Ex. 2.00.
Attachments, GPAA, at 8). Staff determined that this discount saved consumers
$270,959. (Staff Ex. 3.00 at 27).


2) The SIQ and DIQ Provisions


Two of the GPAA provisions allowed North Shore to purchase gas supply to meet
its incremental needs. Gas purchased pursuant to the Summer Incremental Quantity
(“SIQ”) clause was used to fill North Shore’s storage facilities from the months
of April through November. SIQ gas was used to create a supply of less expensive
summer gas to meet North Shore’s needs in the winter, when gas prices would be
higher. ( North Shore. Ex. C at 18).


Pursuant to the GPAA’s SIQ clause, Enron NA agreed to supply gas to North Shore
at the Natural Gas Intelligence Chicago citygate FOM price, minus two cents per
MMBtu.11 (Staff Ex. 2.00, Attachments, GPAA at 2). During the months of April
through November, Enron NA was required to provide at least 5,000 MMBtu of gas
per day to North Shore. (Id. at pp. 6, 9). Enron NA could, at its sole
discretion, deliver an additional 5,000 MMBtus of gas. (Id. at 6; North Shore
Ex. C at 15). Also during this period, whenever Enron delivered more than the
minimum 5,000 MMBtus of gas, North Shore was obliged to purchase it. (Id.).
Enron NA had the option to, but not the obligation to, deliver up to 5,000
MMBtus of gas to North Shore over and above the contractual minimum of 5,000
MMBtus, thus requiring North Shore to potentially purchase up to 10,000 MMBtus
per day. (Id.). On any given day, North Shorehad no control over the amount of
gas it received pursuant to the SIQ clause. (Staff Ex. 2.00 at 23).
 
 


_______________
9  The Chicago citygate is a term that refers to the delivery points on the
systems of PGL, North Shore and Nicor Gas. It is the point at which the gas is
no longer transported on a pipeline but instead is on North Shore’s distribution
system. (NYMEX.com/glossary).
10  FOM pricing is driven by the market activity during the preceding month, and
is, therefore, less susceptible to price fluctuations that occur subsequent to
the first of the month. It is, therefore, generally, less expensive than daily
index pricing. (See, Staff Ex. 2.00 at 25).
11  Citygate pricing includes the cost of transporting the gas to Chicago. (See,
e.g., Staff Ex. 2.00 at 20).

 

16

--------------------------------------------------------------------------------

01-0706

The Daily Incremental Quantity (“DIQ”) clause gave North Shore the right to
purchase gas at the Gas Daily Chicago citygate Daily Midpoint Price, up to a
certain specified level. North Shore purchased DIQ gas with no discount. (Staff
Ex. 2.00, Attachments, GPAA, at 3). Pursuant to the DIQ clause, North Shore
could nominate any portion or no portion of the DIQ. The amount of gas that
North Shore could purchase on any given day pursuant to the DIQ clause was
determined by subtracting the total pipeline capacity that North Shore released
to Enron NA on that day from the sum of gas purchased that day through the
baseload and SIQ provisions. (See, e.g., Staff Ex. 2.00, Attachments, GPAA, at
3).


The DIQ provision replaced what is known as “swing gas,” for which there is
usually an added premium called a “demand charge” paid by a gas buyer like North
Shore.12 The DIQ clause, however, did not impose this added premium. (Id.).
Staff determined that the avoided demand charges were $87,594. (Staff Ex. 3.00
at 28).


Staff witness Mr. Anderson opined that the combination of the SIQ provision and
the DIQ provision gave Enron NA the incentive to force North Shore to pay higher
gas prices. The SIQ was priced at lower FOM index prices, minus two cents per
MMBtu. The DIQ, on the other hand, was priced at no discount and it was based on
the generally higher Daily Midpoint Price. Often when the Daily Midpoint Price
rose above the FOM price, Enron NA had the economic incentive not to sell North
Shore the full 10,000 MMBtus of SIQ gas, irrespective of North Shore’s needs,
forcing North Shore to purchase gas at higher prices. (Staff Ex. 2.00 at 24-25).
Staff determined that Enron’s manipulations of these two provisions cost
consumers $302,360. (Staff Ex. 7.00 at 27-29).


Before entering into the GPAA, North Shore personnel performed no analysis of
the effect of the DIQ or SIQ provisions on consumers. North Shore also did not
assess the value that Enron NA received as a result of its ability to manipulate
the SIQ clause. (Tr. 911-12).






 






_______________
12  A demand charge is a premium for being “on call” on short notice for the
possibility of delivering gas with no assurance that the buyer will ever
actually take the gas. (PGL Ex. C at 17). 
 

 

17

--------------------------------------------------------------------------------

01-0706

 
3) Provisions that Allowed Enron NA to Increase the Cost of Gas

According to Staff, the GPAA contained several provisions that allowed Enron NA
to unilaterally increase the cost of North Shore’s gas supply. Pursuant to
Articles 4.2(b) and 4.2(c) of the GPAA, Enron NA could change the price of gas
without any input from North Shore. (Staff Ex. 2.00, Attachments, GPAA, Articles
4.2(b) and 4.2(c)). Article 4.2(b) gave Enron NA the right, during December
through March, to change the price of baseload gas from the contractual price to
the daily midpoint Gas Daily Chicago citygate price for up to 3,750 MMBtus per
day of gas. Pursuant to Article 4.2(b), Enron NA could elect to change baseload
purchases from the Natural Gas Intelligence Chicago citygate FOM price to the
daily midpoint Gas Daily Chicago citygate price for a portion of the baseload
gas equal to 2000 MMBtus per day. (Staff Ex. 2.00 Attachments, GPAA, at 3, 10).
 
4) Released Pipeline Capacity and Foregone Demand Credits


North Shore articulated several reasons for its decision to enter into the GPAA.
These reasons will be discussed more fully below. Two of North Shore’s reasons
for executing the GPAA were to prevent the erosion of basis and to eliminate
demand charges. As part of North Shore’s plan to prevent the erosion of basis,
it agreed to relinquish certain pipeline capacity rights, and to forego certain
demand credits.


The GPAA required North Shore to release all of its rights, title and interests
to certain pipeline capacity to Enron NA. (Staff Ex. 2.00, Attachments, GPAA,
Art. 4.3, Schedule 6.3; NS Ex. B at 4). According to Mr. Wear, Enron NA sold gas
to North Shore at the city gate to meet North Shore’s requirements. To
facilitate this, North Shore released pipeline capacity to Enron NA on two
interstate pipelines, Midwestern Gas Transmission (“MG”) And Northern Border
Pipeline Company. (See, e.g., Staff Ex. 3.00 at 22; Staff Ex. 2.00, Attachments,
GPAA, Schedule 6.3). Enron NA paid the pipelines directly and then North Shore
reimbursed Enron NA for all the pipeline transportation costs that it paid.
(Staff Ex. 2.00 at 17-19; Attachments, GPAA, Article 4.3). North Shore, though,
was entitled to all credits, refunds and reimbursements due it from any
pipelines for demand or reservation charges. (Id. at 10-11). North Shore also
bore the cost of any increase or decrease in variable transportations costs and
fuel, when those increases or decreases resulted from its usage and were created
due to changes in the applicable tariffs. (Id. at 11).


Staff witness Mr. Anderson pointed out that North Shore traded the use of its
pipeline capacity in exchange for citygate prices. However, citygate prices
include the cost of transporting the gas to Chicago. North Shore paid twice for
transporting gas to Chicago, and it gave away its excess capacity to Enron NA.
(Staff Ex. 2.00 at 18). In Mr. Anderson’s opinion, the GPAA did not protect
North Shore from eroding basis. (Id. at 18, 20).



 

18

--------------------------------------------------------------------------------

01-0706

North Shore did not achieve its goal of eliminating demand charges by executing
the GPAA. According to Mr. Anderson, the GPAA contained certain embedded demand
charges. (Staff Ex 2.00 at 20). The GPAA required North Shore to reimburse Enron
NA for all pipeline demand charges Enron NA paid the pipelines. (Staff Ex. 2.00,
Attachments, GPAA, Art. 4.3). North Shore failed to provide an analysis of the
cost components of the GPAA; therefore, there is no evidence to show that North
Shore isn’t paying demand charges. Mr. Anderson avers that mere statements
concluding that the GPAA contains no demand charges are not enough.


Mr. Wear testified that the number of off-system transactions declined after
North Shore entered into the GPAA. The reason for the decline, according to Mr.
Wear, was the fact that North Shore had released some its transportation assets
to Enron NA pursuant to the terms of the GPAA. Many of the off-system
transactions in previous years involved use of those assets. (North Shore Ex. C
at 31-32). Staff determined that, as a result of the GPAA, North Shore lost
$250,823 in income from these demand credits during the reconciliation period.
(Staff Ex. 3.00 at 28).
 
5) Flexible Pricing  


As more fully articulated below, one of North Shore’s reasons for executing the
GPAA was that it allowed for flexible pricing options. Article 4.2 of the GPAA
allowed North Shore to request different pricing for gas from that enunciated in
the GPAA for all or any portion of baseload, SIQ or DIQ gas. Enron NA, however,
was under no obligation to furnish gas at a lower price than the terms of the
GPAA. Instead, the price of gas could only be changed upon mutual assent by both
parties. (Staff Ex. 2.00, Attachments, GPAA, Article 4.2). There is no evidence
that North Shore personnel ever attempted to arrive at a mutually agreed-upon
alternative price.
 
6) Penalties Paid on Resales of Gas to Enron NA
 
Article 2.4 gave North Shore the right to resell gas to Enron NA. However, the
GPAA imposed certain specified penalties on resales. The amount of the penalty
was contingent upon how timely North Shore was at nominating the resale and the
amount of the resale. (Staff Ex. 2.00, Attachments, GPAA, Art. 2.4).


Staff witness Rearden provided an explanation of Staff’s interpretation of this
provision of the GPAA. Dr. Rearden opined that the existence of this provision
is indicia that North Shore expected to have an oversupply of gas. (Staff Ex.
3.00 at 24). Dr. Rearden opined that, if North Shore had entered into a contract
that did not require it to make excess purchases pursuant to the SIQ clause, it
would not need such a provision. (Staff Ex. 7.00 at 33).



 

19

--------------------------------------------------------------------------------

01-0706

North Shore witness Wear explained why North Shore wanted this provision to be
included in the GPAA. Mr. Wear stated that when negotiating the GPAA, North
Shore required a sell-back provision in the contract because a sell-back
provision created a firm market that North Shore could turn to when it had an
oversupply. (North Shore Ex. C at 23). By establishing a contractual right to
resell gas to Enron NA, North Shore substantially eliminated the uncertainty
associated with finding a market for excess gas on short notice, when North
Shore had an oversupply. A standing firm bid to purchase oversupply, which would
likely be executed under excess conditions in the marketplace, is valuable. (Id.
at 20-21). According to Mr. Wear, it was not advantageous to be in a position to
unload a large amount of gas. In such an instance, the counterparty is often
aware of the need to unload the gas. As a result, North Shore would receive less
money than it would have received otherwise. (North Shore. Ex. D at 16; C at
23). Mr. Wear testified that most spot transactions are 5,000 to 10,000 MMBtus.
The more gas North Shore has to unload, the more time it could take to
accomplish that goal. Mr. Wear stated that the resale provision was not placed
in the GPAA in anticipation of an oversupply. Rather, North Shore personnel
recognized that sales might be necessary. (North Shore Ex. D at 17-18). An
oversupply can also cause a pipeline overrun, which could lead to substantial
penalties. (North Shore Ex. C at 25).


North Shore did not resell any gas to Enron NA during the reconciliation period.
Staff’s disallowance for this provision is, therefore, $0. (Staff Ex. 3.00 at
28).
 
7) Annual Review


Article 2.8 of the GPAA required the parties to meet annually to discuss any
necessary or appropriate adjustments to baseload quantity gas and SIQ gas.
(Staff Ex. 2.00, Attachments, GPAA, Art. 2.8).


8) Conversion to Performance-Based Rates


Article 4.5 of the GPAA provided that, if during the term of the GPAA, North
Shore filed, pursuant to Section 9-220(d) of the Public Utilities Act, a
petition seeking authority for performance-based rates, thus eliminating its
PGA, or if it sought alternative regulation pursuant to Section 9-224 of the
Act, the parties could re-negotiate pricing terms of the GPAA. (Staff Ex. 2.00,
Attachments, GPAA, at 12).


9) Books and Records


Article 19.9 of the GPAA required North Shore and Enron NA to maintain all books
and records related to Transaction Agreements for a period of three years from
the end of the terms of the GPAA, or three years from termination of the GPAA.
(Staff Ex. 2.00, Attachments, GPAA, at 34).



 

20

--------------------------------------------------------------------------------

01-0706

b. Economic Analyses Made of the GPAA Just Before it was Executed


During discovery, Staff and the AG requested any studies, analysis or like
information used by North Shore to determine the economic benefits of the GPAA.
Initially, North Shore denied that any economic analysis of the effect of the
GPAA on consumers had ever been performed. (See, e.g., NS Ex. D 11, at 13). In
fact, North Shore’s chief witness, Mr. Wear, the Manager of Gas Supply
Administration at North Shore, testified that no economic analysis of the GPAA
was performed. (Id.).


However, after discovery reopened, a study called the “Aruba Analysis”13
surfaced. Roy Rodriguez, who was employed in Peoples Energy Company’s Risk
Management Department, prepared this document in August and September of 1999.
The Aruba Analysis only evaluated certain terms of the GPAA, not the entire
agreement. (Group Ex. 1 at ST-PG1-25). Using information gathered by PGL
personnel, Mr. Rodriguez analyzed the projected economic value conferred on
Enron NA by PEC and the projected effect of the GPAA gas prices on customers.
(Staff Ex. 7.00 at 9). 14 


In the Aruba Analysis, Mr. Rodriguez compared the GPAA FOM price, minus PGL’s
three-cent discount, with the NYMEX cost of gas in the field, plus the forecast
field-Henry Hub basis differential and the variable cost of transportation to
Chicago.15 (See, e.g., Staff Ex. 7.00 at 9). Mr. Rodriguez calculated two
scenarios to determine the effect of the GPAA on consumers. One scenario used a
high amount of SIQ volumes and the other used a low amount of SIQ volumes. He
determined, using different scenarios, that the extra costs resulting from the
GPAA would be in a range between approximately $19 million to approximately $24
million. In both scenarios that Mr. Rodriguez used, the results indicated that
the GPAA would increase consumer gas costs. (Group Ex. 1 at ST-PG-1-25). Mr.
Rodriguez’s study was based on same data that PGL personnel collected before it
entered into the GPAA, which is the same data contained in North Shore Exhibits
2 and 3, attached to Mr. Wear’s testimony. (Staff Ex. 7.00 at 7, Attachments 2,
3).
 

 
_______________
13  The Aruba Analysis surfaced in Docket 01-0707, PGL’s reconciliation docket.
The Aruba Analysis analyzed certain PGL GPAA provisions.
14  North Shore’s contract with Enron NA was very similar to the GPAA contract
that PGL entered into with Enron NA. The primary difference between the two
contracts was that North Shore had a two-cent discount on purchases of baseload
and SIQ gas, which shall be discussed herein, whereas PGL had a three-cent
discount on these two types of purchases. Also, some of the amounts of gas
supplied by Enron NA, such as baseload quantities and summer incremental
quantities, differed. (See, e.g., 01-0707, Staff Ex. 2.00 Attachments, GPAA).
15  The Henry Hub, in southern Louisiana, is the largest centralized point in
the U.S. for purchasing gas, or, for purchasing gas futures contracts. It is a
nexus of 16 natural gas pipeline systems that draw supplies from the region’s
gas fields. (Nymex.com\glossary).

 

21

--------------------------------------------------------------------------------

01-0706



Mr. Wear also performed an analysis of the economic costs of the GPAA, labeled
for this proceeding as Wear Cross Exhibit 1. This document was taken from Mr.
Wear’s computer and it was in a file created by Mr. Wear. It simulated what
total gas costs would have been pursuant to the GPAA compared to PGL’s supply
practices for the previous four years. It was created on September 8, 1999 and
it was last modified on September 10, 1999, six days before the GPAA was
executed by Delainey and Morrow.


Wear Cross Exhibit 1 indicated that certain gas costs passed on to consumers
would increase by approximately $50 million throughout the first four years of
the five-year life of the GPAA. (See, Wear Cross Exhibit 1). Like the Aruba
Analysis, Wear Cross Exhibit 1 did not evaluate all of the GPAA provisions.
However, both analyses demonstrated that the GPAA would result in higher gas
costs being passed on the consumers. (Wear Cross Ex. 1; Group Ex. 1 at
ST-PG-1-25).
 
c. The Reasons Articulated by North Shore for Entering into the GPAA


North Shore articulated several reasons for its decision to execute the GPAA.
Industry studies indicated that basis would begin to decline. North Shore
believed the GPAA would protect against the erosion of basis. Additionally,
North Shore averred that the GPAA provided certain unquantifiable benefit. The
discussion below fully outlines North Shores' reasoning for entering into the
GPAA.


1) The Eroding Value of Basis


“Basis” is the difference in gas price at a location in the field area (either
at the wellhead or at a specific trading point) and gas prices at another market
point. In this case, that other market point is the Chicago citygate. (North
Shore Ex. C at 5-6). It is, essentially, the cost, as is reflected in the
marketplace, of transporting the gas to the Chicago citygate. (Id.). Basis has
two elements, the variable transportation cost and a certain percentage of gas
taken off at the top by a pipeline to maintain pressure in the pipelines and to
account for lost gas. As the price of gas increases, so does basis. (Staff Exs.
3.00 at 24; 7.00 at 20-21).



 

22

--------------------------------------------------------------------------------

01-0706

At the time the GPAA was executed, several pipeline construction projects were
underway that would soon increase the natural gas supply to the Chicago area.
(North Shore Ex. D at 4). Two projects were planned for Chicago that would
increase capacity to the Chicago area by almost 2.0 Bcf of gas per day. (North
Shore Ex. C at 5-6). The effect of these projects would be to erode the value of
North Shore’s existing transportation contracts. (Id.). North Shore witness Wear
testified that one reason North Shore entered into the GPAA was to counteract
the predicted decline in basis from a field location to Chicago. (North Shore
Ex. C at 7-9). As basis declines, a citygate purchase becomes more attractive;
in such a scenario, the difference in price between the field gas and
transportation costs and citygate gas decreases. (North Shore Ex. D at 4). Mr.
Wear stated that North Shore did not enter into the GPAA to capture a small
decline in basis. Rather, the GPAA hedged a significant decline in basis. (North
Shore. Ex. D at 23).


Before signing the GPAA, North Shore purchased a portion of its portfolio at
citygate prices. According to Mr. Wear, these citygate purchases mitigated some
of the effect of a decline in basis. However, in order for the citygate delivery
price to be profitable, the average basis would have to fall below the
transportation costs. (North Shore Ex. D at 4).


Additionally, in the past, North Shore personnel were able to “optimize” its
transportation assets on days when they were not needed to meet system
requirements.16 (Staff Ex. 2.00 at 15). A decrease in basis might also result in
a decrease in the amount of demand credits North Shore received through
“optimization” of its firm transportation contracts through off-system
transactions. (North Shore Ex. C at 8).


Mr. Wear testified that North Shore decision-makers determined that Enron NA’s
proposal for a substantial gas supply contract would remove the risk of a
decline in basis by ensuring index-based market pricing for gas supply and
guaranteeing demand credits. (North Shore Ex. C at 6). According to Mr. Wear,
declining basis was a reason North Shore personnel decided to enter into the
GPAA with Enron NA. (North Shore Ex. C at 6-8). According to Mr. Wear,
purchasing gas at the citygate index price would lower the cost of gas. Mr. Wear
projected the decline in basis to be slightly more than $0.01 per MMBtu per
year. (North Shore Ex. C at 8-9). There is no credible evidence that any of the
North Shore decision-makers contemplated that basis would decline more than this
amount.








_______________
16  The term “optimize,” as it is used here, means to rent those facilities out
to others for a fee, when they are not being used. (See, e.g.,Staff Ex. 2.00 at
15).

 

23

--------------------------------------------------------------------------------

01-0706

Staff witness Dr. Rearden testified that the most important evaluation of the
GPAA is a comparison between what North Shore did before entering into the
GPAA—buy gas in the field and pay the cost of variable transportation—with the
cost of gas pursuant to the GPAA, which provides for gas transported to the
Chicago citygate, less two cents per MMBtu. To acquire a “hedge” against basis,
North Shore agreed to several terms that raised prices for consumers. According
to Dr. Rearden, for the GPAA to be a prudent decision, the decline in basis must
exceed the increase the consumers incurred in the cost of gas as a result of the
GPAA. (Staff Ex. 3.00. at 23-24).


Staff Witness Mr. Anderson testified that North Shore had other options with
which it could avoid a loss in capacity revenues and demand credits due to
eroding basis. At the time in question, North Shore had a portfolio of
transportation contracts with various pipelines that expired, or would expire
shortly, that it could have negotiated at a lower cost, as eroding basis causes
pipeline transportation to be worth less. Just before the time when North Shore
entered into the GPAA, it renegotiated four pipeline contracts. Mr. Anderson
opined that there is no evidence that North Shore personnel were unaware that
potential basis erosion was on the horizon at that time. To combat the decline
in basis, North Shore could have negotiated shorter-term contracts, to be
re-negotiated as competition reduced pipeline rates. (Staff Ex. 2.00. at 18).
Mr. Anderson also opined that load-shifting was another way to mitigate the
financial effect of declining basis. Load-shifting is a common practice in the
industry. When a gas company puts more load on a pipeline, it can receive
discounts from the pipeline at rates below the maximum FERC rate. (Staff Ex.
6.00 at 22).


Staff believes that to properly evaluate the prudence of the GPAA, one must
consider the information available to North Shore at the time it executed the
GPAA. Dr. Rearden opined that, in order to determine what the decline in basis
actually was, one must determine the difference between the price of gas bought
in the field and delivered, versus the Chicago citygate price. Using the
information that Mr. Wear used to prepare his Ex 2 , Dr. Rearden calculated the
difference between the two and concluded that the citygate price did not offset
any decline in basis. He determined that the gas purchased through the GPAA,
using the GPAA prices, would increase gas prices by approximately $1,519,090.
(Staff Ex. 7.00 at 16-20). Dr. Rearden used the same data as that used by North
Shore witness Mr. Wear. However, Mr. Wear’s calculations showed the projected
decline in basis to be approximately one cent per MMBtu per year. (See, e.g.,
Staff Ex. 12.00 at 8).


Dr. Rearden testified that, in order to accurately determine basis for delivered
gas, one must determine both the Chicago-Henry Hub basis and the weighted
average basis from Henry Hub to the field zone. This method is how Mr. Rodriguez
determined basis when preparing the “Aruba Analysis.” In Dr. Rearden’s opinion,
North Shore witness Mr. Graves’ calculation of basis was incorrect; Mr. Graves
only examined the effect of changing Chicago-Henry Hub basis. Mr. Graves did not
consider the changes to the weighted average basis from the field to the Henry
Hub that are implied by using the alternative projected basis for Chicago-Henry
Hub. (Staff Ex. 12.00 at 15-16).

 

24

--------------------------------------------------------------------------------

01-0706



2) The CERA Report and Other Industry Information


At the time the contract with Enron NA was being negotiated, there was some
speculation in the industry that basis would decline dramatically. (North Shore
Ex. C at 7). Information, such as a report issued by the Cambridge Energy
Research Associates, (“CERA”) was available to North Shore decision-makers at
the time it was negotiating the GPAA indicated that basis would decline. The
CERA Report, however, contains information about the value of basis declining in
locations that are not pertinent to North Shore. (Staff Exs. 12.00 at 17; 7.00
at 25).


Mr. Graves testified that Dr. Rearden’s calculations of basis were incorrect
because several scenarios were possible, given the information that was known to
persons in the industry, and some of those scenarios suggest that the GPAA could
have a net savings with respect to the basis-variable transportation cost
component. ( North Shore Ex. F at 41-44. Mr. Graves admitted that whether the
GPAA would “pay off” for North Shore was not a certainty. ( North Shore Ex. F at
43). There is no evidence indicating that decision-makers or anyone else at
North Shore considered the CERA Report or other industry data indicating the
possibility of a steep decline in basis, when deciding to enter into the GPAA.


3) A Liquidity Premium


A liquidity premium is an adjustment made in order to take into account the fact
that North Shore, when buying large amounts of gas, can be required to buy gas
to meet the needs of consumers, irrespective of market conditions. In other
words, in such a situation, North Shore must meet consumer needs; it cannot wait
until gas prices fall. (North Shore Ex. H at 5). Mr. Graves opined that, when
calculating basis, a liquidity premium must be used. (See, North Shore Ex. F at
19). Mr. Rodriguez used a liquidity premium when he prepared the “Aruba
Analysis.” Using .5% of the Henry Hub price, Mr. Graves determined that a
liquidity premium reduced Dr. Rearden’s calculated delivered price of gas,
versus the citygate cost disadvantage, by $5.7 million. ( North Shore Ex F at
19). Mr. Graves never stated why he determined that .5% was the correct amount
of his liquidity premium.


Dr. Rearden opined that a liquidity premium should not be used. He pointed out
that while in some instances, North Shore may be subject to increased prices due
to its need to purchase gas, the converse is also true. That is, a large
purchaser, such as North Shore, can have a superior ability to buy gas below
that which other buyers pay. (Staff Ex. 12.00 at 13).



25

--------------------------------------------------------------------------------

01-0706

4) Unquantifiable Benefits


According to North Shore, the GPAA also provided certain unquantifiable
benefits. In September of 1999, Enron NA was a large company that dominated the
marketplace. It was a well-established gas supplier. Pursuant to the GPAA, Enron
NA supplied PGL, North Shore’s affiliate, with some technical support, such as a
secure webpage that allowed PGL and Enron NA to exchange information about daily
activity, a database on weather, and training regarding hedging instruments,
like energy derivatives and options. (North Shore Ex. D at 8-9). However, there
is no evidence that North Shore or PGL’s employees ever used any of these
services. Because neither company traded options or derivatives at all during
the time period in question, PGL’s employees never used the training regarding
options and derivatives for the benefit of ratepaying consumers. There is also
no evidence that PGL’s use of these benefits would confer a benefit on North
Shore.


2. Conclusions of Law


Staffs proposed a total cost disallowance for the GPAA is $1,713,720. This
represents $1,519,090 for increased costs due to citygate versus field-delivered
gas; $250,823 for foregone demand credits; $302,360 in increased gas costs for
purchases under the SIQ clause; for a total of (check this)$2,072,273. From
this, Staff recommends including certain offsets for amounts saved under certain
provisions of the GPAA. Staff recommends subtracting $270,959 for the value of
the two-cent discount, and $87,594 for saved under the DIQ clause, for a total
of $358,553. (Staff Init. Brief at 38-39). Staff and the AG raise several issues
regarding the prudence of the GPAA, in light of what North Shore decision-makers
knew or should have known when the contract was executed.


a. Ignoring Unfavorable Economic Analyses


1) Staff’s Position


Two internal economic analyses performed just before North Shore entered into
the GPAA indicated that the GPAA would raise the price of gas borne by consumers
through North Shore’s PGA. North Shore witness Mr. Wear performed an economic
analysis of the financial impact the GPAA that indicated a possible increase in
the price of gas passed on to consumers in the amount of $50 million for the
four-year period he analyzed. (Wear Cross Exhibit 1). Mr. Rodriguez’s “Aruba
Analysis” determined the extra costs imposed on consumers to be in a range
between approximately $19 million and $24 million. (Group Ex. 1 at ST-PG-1-25).


According to Staff, the GPAA is imprudent because North Shore failed to conduct
any analysis of the economic impact of the GPAA prior to its execution. The two
analyses that existed established that the GPAA would be more costly than North
Shore’s supply purchasing practices in previous years. Nevertheless, North Shore
ignored these analyses and entered into the GPAA. (Staff Init. Brief at 26).

26

--------------------------------------------------------------------------------

01-0706



Staff posits that North Shore presented no evidence that it considered any
alternative to the GPAA or that it conducted any competitive bidding process,
which was a dramatic departure from its gas-buying practice in prior years.
(Staff Init. Brief at 26). Prior to the GPAA, North Shore purchased gas in the
field and paid for transportation to the Chicago citygate. In contrast, the GPAA
represented 64% of North Shore’s system supply purchases for the time period in
question. Another major difference between the GPAA and North Shore’s previous
supply contracts was the length of the contract. The GPAA was a five-year
contract. Typically, North Shore’s gas supply contracts ranged from four months
to five years in duration. (Id. at 26-28). Thus, Staff argues that a change in
purchasing method requires evidence, perhaps in the form of a request for
proposal (“RFP”) or in the form of an economic study, establishing the prudence
of North Shore’s decision to enter into the GPAA. (Id. at ). Staff views the
lack of any qualitative analysis supporting the GPAA as indicia of imprudence.


2) North Shore’s Position


North Shore concedes that Mr. Wear “may have looked at the economics of the
GPAA.” It asserts that Mr. Wear was “unable to testify about the substance” of
his analysis, or, with whom he may have discussed this analysis. According to
North Shore, Mr. Wear’s analysis (Wear Cross Ex. 1) showed that the
characteristics of the GPAA were, in fact, increasingly favorable over the
four-year period Mr. Wear analyzed. North Shore argues that this exhibit showed
directionally improving results, when comparing the last year of historical
figures used for comparison purposes (1999) in that document with the fourth
year the GPAA would be in effect. From this single year of a four-year
comparison, North Shore asserts that its expectations with regard to the effect
of declining basis were correct. North Shore also asserts that its Ex.8, which
was prepared by Mr. Wear, establishes that the GPAA would beneficial to
consumers. (North Shore Init. Brief at 43-45).


North Shore Exhibit 8 compares North Shore’s actual monthly gas costs for the
two fiscal years before the GPAA (1998 and 1999) to the monthly gas purchase
volumes, using the citygate indices in the GPAA. It shows that North Shore’s
actual average total purchases of gas cost to be $0.0287 per MMBtu more than a
comparable Chicago citygate index price, weighted with 35% of purchases at a
daily index price and 65% at the FOM index price. (See, North Shore Ex. C at
27). According to Mr. Wear, North Shore decision-makers did not consider the
type of analysis in North Shore Exhibit 8 to be the definitive way to assess the
GPAA. (Id.).



 

27

--------------------------------------------------------------------------------

01-0706

North Shore further claims that the Commission should not consider the “Aruba
Analysis” because North Shore decision-makers did not consider it when deciding
to enter into the GPAA. Also, the “Aruba Analysis” is not consistent with
conclusions drawn by North Shore’s expert, Mr. Graves, after the GPAA was
executed. (North Shore Init. Brief at 45, footnote 44). North Shore maintains
that Staff and the AG place far too much emphasis on the “Aruba Analysis” and
Wear Cross Ex. 1, as there is no evidence that North Shore decision-makers were
privy to these analyses. Further, even though North Shore did not object to
admission of the “Aruba Analysis” into evidence at hearing, Staff could have but
did not, subpoena Mr. Rodriguez to testify at hearing. (Id.).
 
Both Staff witnesses Dr. Rearden and Mr. Anderson criticized North Shore for not
implementing an “RFP” bidding process and not relying on a written qualitative
analysis when electing to execute the GPAA. This does not demonstrate North
Shore’s imprudence. RFPs are most beneficial for evaluating contracts with a
narrow scope. RFPs require time to issue and evaluate the responses, especially
since bidders often offer customized features in their bids. The GPAA was too
complex to conform to an RFP. (North Shore Init Brief at 43).


In its Reply Brief, North Shore argues that Staff and the AG’s insistence that
North Shore should have performed an economic analysis before executing the GPAA
represents an attempt to establish a particular means for establishing prudence
rather than applying a broad standard. Prudence requires North Shore to
demonstrate that the GPAA was “reasonable” based on the information available to
North Shore at the time of the GPAA’s execution. Over the course of the nine
months prior to the execution of the GPAA, which included the RFQ, North Shore
evaluated the qualifications of potential suppliers and the impact of the
Commission’s decision in Docket 98-0820. This evaluation process demonstrates
the prudence of the GPAA. (North Shore Reply Brief at 13-15).


Also in its Reply Brief, North Shore disputes the AG’s assertion that Mr. Wear
should not be considered a credible witness. Mr. Wear first saw Wear Cross
Exhibit (a one page document) on the witness stand, where he stated that he did
not recall creating the analysis performed therein. No one should be surprised
by this since it was created six years prior to hearing. (North Shore Reply
Brief at 13).


3) The AG’s Position


The AG states that the GPAA represented a dramatic departure from North Shore’s
previous buying practices. Through the GPAA, North Shore agreed to purchase a
large portion of its supply from one supplier for a period of five years. Before
the GPAA, North Shore purchased gas from several suppliers in a series of small
volume contracts with durations of four months to five years. Yet for this
single large cost item, North Shore claims it performed no quantitative analysis
to determine whether the GPAA was an economically advantageous proposition for
PGA customers. (AG Init. Brief at 12-13).

28

--------------------------------------------------------------------------------

01-0706



North Shore’s claim that the GPAA was too complex to analyze leads one to
question why a prudent utility would enter into such a contract. A company with
North Shore’s sophistication and affiliations should possess the ability to
perform some type of economic analysis. The existence of the Aruba Analysis and
the Wear Cross Exhibit belie North Shore’s claims. The AG argues that entering
into the GPAA in the face of two analyses indicating that the GPAA would raise
gas costs was imprudent. (AG Init. Brief at 12-17).


The AG calls into question the credibility of North Shore Witness Wear. The AG
points out that Wear Cross Ex. 1 impeached Mr. Wear’s testimony stating North
Shore performed no economic analysis of the GPAA. The Wear Cross Ex. 1 is a one
page document, prepared by Mr. Wear, showing a quantitative analysis of the
monetary effects of the GPAA, which turned out to be unfavorable. (AG Init.
Brief at 13-15).


The AG avers that Wear Cross Ex. 15 and the “Aruba Analysis” establish that
entering into the GPAA would increase the cost of gas borne by consumers. North
Shore produced no analyses made at the time the GPAA was entered into indicating
that that the GPAA would not increase the cost of gas. The AG contends that,
because contemporaneous analyses were performed that demonstrated the imprudence
of the GPAA, North Shore’s justifications of its failure to conduct a favorable
economic analysis are no longer relevant, except to demonstrate a lack of
credibility. (AG Init. Brief at 13-15).


4) Commission Analysis and Conclusions


After the ALJ reopened discovery in this matter, two economic analyses of the
GPAA, performed by employees of North Shore/PEC17, magically emerged. These
analyses are the Wear Cross Ex. 1 and the colorfully titled “Aruba Analysis.”
While these analyses did not evaluate all of the cost terms of the GPAA, both
analyses indicated that the GPAA would cause gas prices borne by consumers to
increase.18 


The “Aruba Analysis” included a liquidity factor and it had two different
scenarios regarding a decline in basis. Under both of these scenarios, the GPAA
increased the gas costs that are borne by consumers. In the face of these
unfavorable analyses, and with no other information indicating that the GPAA
would not increase consumer costs, North Shore chose to execute the GPAA. This
alone gives the Commission pause when considering the prudence of North Shore’s
decision.
 
_______________
17  The Commission notes that these analyses were conducted using certain terms
of PGL’s GPAA, which is the subject of Docket No. 01-0707. The people who
conducted these analyses hold the same positions within North Shore and PGL.
18  The “Aruba Analysis” included transportations costs and basis. Wear Cross
Ex. 1 merely compared past base gas prices with the base prices in the GPAA.
Neither one of these analyses covered such items as the economic impact of the
DIQ clause, the possible effects of Enron changing the price of baseload gas
pursuant to the GPAA, and various other provisions that had an obvious impact on
the price of gas borne by consumers. (Wear Cross Ex. 1; Staff Group Ex. 1 at
ST-PG-1-25).

29

--------------------------------------------------------------------------------

01-0706

The Commission notes that North Shore’s error is not in failing to perform a
certain type of study or in failing to solicit a certain type of bid. Rather,
North Shore error is its lack of evidence indicating consideration by its
personnel of the economic impact of the GPAA on consumers when the GPAA was
executed. We agree with the AG that the importance of North Shore’s assertions
that it should not be required to conduct an economic analysis has to do with
credibility, given the fact that there were unfavorable economic analyses.


While the Commission does not require utilities to perform any particular type
of analysis or bidding process, we do require utilities to provide evidentiary
support demonstrating the prudence of all gas supply contracts for which the
costs are passed on to PGA customers. Here, North Shore embarked on an
encompassing venture with Enron North America when it executed the GPAA. At the
time of execution, the GPAA governed approximately two-thirds of North Shore’s
gas supply for a period of five years. North Shore had an obligation, pursuant
to statute, to mitigate rising gas costs. (220 ILCS 5/9-220). Yet, here, North
Shore presented no evidence that its decision-makers made any attempt to
consider the effect of the costs it incurred through the GPAA on ratepaying
consumers. What we are requiring is that utilities must be able to prove that
their expenditures were not, as was often the case here, money spent
unnecessarily. (See, e.g., the portions of this Order concerning the impact of
foregone demand credits, and the economic impact of the SIQ provision in the
GPAA).


While North Shore cites its Exhibit 8, prepared by Mr. Wear, as evidence of
economic analyses of the GPAA, this document does not aid it. There is no
evidence in this record establishing that North Shore Ex. 8 was created at the
time the decision was made to enter into the GPAA. Therefore, it is not
probative as to what North Shore decision-makers consulted, or should have
consulted, when entering into the GPAA. Similarly, Mr. Graves’ conclusions were
drawn after the time North Shore entered into the GPAA, and his testimony does
not establish what information decision-makers at North Shore considered when
entering into the GPAA.


North Shore’s assertion that Wear Cross Exhibit 1 establishes that its
expectations with regard to the effect of declining basis were correct is
without merit. North Shore overlooks the fact that, in Wear Cross Exhibit 1, Mr.
Wear did not analyze basis. He merely compared North Shore’s historical
purchases of gas with four years of previous gas purchases North Shore made
(from October, 1995 to September, 1999) using GPAA purchase prices, like FOM
minus three cents per MMBtu19. (Wear Cross Ex. 1). Mr. Wear’s analysis proves
nothing with regard to the impact of basis and the GPAA.






_______________
19  The Commission reiterates its recognition that Mr. Wear performed his
analysis using PGL’s GPAA terms.

30

--------------------------------------------------------------------------------

01-0706

Mr. Wear projected an approximate loss of $50 million over the four-year period
he analyzed. Mr. Wear also projected a gain calculated in the fourth year (1999)
of $10,920,308. (Id.). North Shore does not explain how incurring a loss of $50
million over four years is offset by approximately $11 million in the last of
one of these four years.


The record evidence shows that Mr. Wear was not a credible witness. At hearing,
he often evaded answering the questions asked of him, and many times he changed
his testimony in significant ways. Mr. Wear also contradicted his own testimony
on several occasions. Additionally, Mr. Wear often made factual conclusions
without stating the factual foundation for those conclusions. This Commission
need not consider factually unsupported conclusions of fact. (Fraley v. City of
Elgin, 251 Ill. App. 3d 72, 77, 621 N.E.2d 276 (2nd Dist. 1993)).


        Furthermore, Wear Cross Exhibit 1 impeached Mr. Wear’s credibility, as
Mr. Wear stated that no economic analysis was performed. However, Wear Cross Ex.
1 established, at a minimum, that Mr. Wear created a document on his computer
approximately one week before North Shore executives signed the GPAA. (Wear
Cross Ex. 1; Staff Ex. 2.00, GPAA). Any statement made by Mr. Wear that he did
not recall Wear Cross Ex. 1, or that he did not recall with whom he spoke
regarding this document is not credible.


The Commission concludes that North Shore presented no evidence establishing
that it had a prudent reason for ignoring these two unfavorable analyses. Mere
statements that decision-makers did not consider these analyses do not absolve
North Shore from its obligation to incur only those costs that are prudently
incurred. (220 ILCS 5/9-220). And, any objection North Shore had to the failure
of Staff to subpoena Mr. Rodriguez should have appeared at hearing. It cannot do
so now. (See, e.g., People v. Robinson, 157 Ill. 2d 68, 79, 623 N.E.2d 352
(1993); Fleeman v. Fischer, 244 Ill. App. 3d 753, 755-56, 244 N.E.2d 836 (5TH
Dist. 1993)).


It is unfathomable to the Commission that North Shore executed the GPAA when at
least two analyses showed an increase in costs to PGA customers. It would seem
that any negative attributes of a supply contract would be an integral part of
the decision-making process, especially given that Commission rules require
North Shore to “refrain” from actions that lead to an increase in costs for
consumers. The fact that North Shore decision-makers did not consider them
actually shows that North Shore acted imprudently when entering into the GPAA.
Failure to consider what increases in gas costs, actual or potential, as a
result of entering into the GPAA, constitutes an exercise in judgment outside
the standard of care that a reasonable person would be expected to exercise
under the same circumstances encountered by utility management at the time
decisions had to be made. North Shore’s decision was, therefore, imprudent.
(Illinois Power, 245 Ill. App. 3d at 371).



 

31

--------------------------------------------------------------------------------

01-0706

Several of North Shore’s other arguments greatly disturb the Commission. North
Shore would have the Commission believe that it carefully evaluated its decision
to procure gas supplies from Enron NA because on an RFQ process, therefore no
economic analysis was necessary. North Shore completely revamped its purchasing
practices when it decided to procure two-thirds of its supply needs through a
long-term contract with one supplier. Setting aside the stigma associated with
the Enron name, it makes no sense to the Commission why North Shore would embark
on such a dramatic change without completely analyzing the potential effects on
PGA customers. Furthermore, North Shore paradoxically argues that the complexity
of the GPAA defies economic analysis. This argument clashes with North Shore’s
apparent attempt to simplify its purchasing practices by using the GPAA. The
Commission agrees with the AG that North Shore is sophisticated enough to
undertake such an analysis. If the complexity of GPAA truly defies economic
analysis, the Commission questions why North Shore would agree to it in the
first place. One would think North Shore would want to know what it is getting
itself into, for its own financial well-being as well as that of the ratepayers.


To reiterate, the Commission finds North Shore’s decision to execute the GPAA in
the face of two unfavorable analyses to be imprudent. Disallowances based on the
specific increases in costs caused by North Shore’s imprudent decision will be
discussed in detail below.
 
b. Enron’s Ability to Change the Price of Gas: Articles 4.2(b) and 4.2(c) of the
GPAA
 
                            1) Staff’s Position


Staff contends that Articles 4.2(b) and 4.2(c) of the GPAA allowed Enron NA to
unilaterally increase the price of baseload gas in wintertime. Staff
acknowledges that no harm actually resulted from these two clauses, as Enron NA
never actually changed the price of gas pursuant to these two clauses during the
reconciliation period. Staff avers that it was imprudent for North Shore to
enter into a contract, pursuant to which a supplier could increase the amount of
money charged. This holds especially true for baseload gas, which North Shore
needs to meet customer demands. (Staff Init. Brief at 33). Staff seeks no
disallowance. (Id.).


                            2) North Shore’s Position


North Shore acknowledges that Articles 4.2(b) and 4.2(c) clauses allowed Enron
NA to choose to price up to 45,000 MMBtus per day of the baseload quantity at a
daily price, rather than the FOM price, during December through March. It argues
that the emphasis on the existence of these clauses is misplaced because Enron
NA never invoked these clauses. (North Shore Reply Brief at 21).



 

32

--------------------------------------------------------------------------------

01-0706

                            3) The AG’s Position


The AG also takes note of these provisions that would allow Enron NA to
unilaterally change the price of portions of baseload gas. With these
provisions, Enron NA could track the market and use the price that was to its
advantage. North Shore’s grant of unilateral pricing changes was imprudent. (AG
Init. Brief at 28-29).


                            4) Commission Analysis and Conclusions


The Commission agrees with Staff and the AG that facts were known to North Shore
decision-makers at the time the GPAA was negotiated establishing that these
clauses could have resulted in harm to ratepaying consumers. A simple review of
these two clauses in the GPAA would have revealed that Enron NA could have
imposed unnecessary costs on consumers. Baseload gas is critical for North Shore
to meet the demands of its customers. It is, therefore, a critical amount of
gas. Because North Shore is required by law to pass on only those costs that are
prudently incurred, price of baseload gas (or any supply of gas) should always
be a concern for North Shore. (220 ILCS 5/9-220). Yet, conspicuously absent from
this record is evidence that anyone at North Shore was concerned that Enron NA
could increase the price of gas, if Enron NA decided to do so.


The Commission finds that North Shore acted imprudently by entering into a
contract with two provisions that allowed Enron NA to increase the price of
baseload gas, which is the quantity of gas North Shore needs to satisfy its
customer demands. However, Enron NA did not actually invoke its rights pursuant
to these provisions. No harm to ratepaying consumers actually occurred. The fact
that Enron NA did not invoke these clauses only has to do with the level of
economic harm North Shore caused by failing to analyze the GPAA. It is simply
imprudent to enter into a contract with these provisions when the potential for
harm is so patent.


c. Baseload, SIQ and DIQ Gas


                            1) Staff’s Position


Staff argues that the baseload, SIQ and DIQ gas clauses lend further support for
finding the GPAA to be imprudent.


North Shore indicated that it established baseload requirement through
negotiations with Enron NA and did not necessarily reflect demand. North Shore
stated that baseload quantities included in the GPAA were similar to baseload
purchases prior to the existence of the GPAA. Finally, North Shore claimed that
baseload quantities were based on normal weather conditions, although daily and
monthly purchases might be based on other factors. According to Staff, none of
North Shore’s explanations justify the contracted amount of baseload included in
the GPAA. (Staff Init. Brief at 22-23).



 

33

--------------------------------------------------------------------------------

01-0706

Baseload requirement represent the portion of customer demand that a gas utility
can take on its system. If a gas utility purchase baseload based on normal
weather conditions, its goal is to obtain supplies that meet the load
requirements of its customers. Sound business practice dictates that North Shore
would provide some sort of study or analysis to support its decision to use
normal weather conditions to establish baseload requirements. North Shore did
not do so here. Staff believes North Shore to be unreasonable in committing to
purchase baseload requirements without first analyzing the needs of its
customers. (Staff Init. Brief at 24-25).


Pursuant to the SIQ provision, Enron NA chose the amount of gas it delivered to
North Shore during the summer period defined in the GPAA. Enron NA sold SIQ gas
to North Shore at the FOM price less a two-cent per MMBtu discount. However, the
GPAA enabled Enron NA to force North Shore to purchase maximum SIQ volumes of
gas when the Gas Daily price was less than the FOM price. According to Staff,
Enron could, and did, deliver large amounts of SIQ gas to North Shore when the
FOM price was higher than the daily price, which forced North Shore to buy gas
it did not need at a higher price than what was available in the marketplace at
the daily price. Staff estimates that 96% of the time Enron NA supplied North
Shore with the minimum amount of SIQ gas, North Shore needed to find supplies to
replace the reduced SIQ volume. Staff argues that it was imprudent for North
Shore to allow Enron NA to determine how much gas North Shore would receive.
(Staff Init. Brief at 25).


Staff sets forth that DIQ gas was sold at daily prices, which are usually higher
than FOM prices, with no discount. Thus, when the daily price was above the
monthly price, Enron NA had the incentive to deliver the minimum SIQ volumes
allowed by the GPAA. By merely delivering a small amount of SIQ gas, Enron NA
forced North Shore to purchase the remainder of what it needed, either through
the DIQ clause, or from another source at the higher daily prices. In other
words, when Enron NA elected not to sell the full 10,000 MMBtus of gas to North
Shore, and if North Shore needed that amount of gas, North Shore would be
required to purchase gas at a higher cost. North Shore submitted evidence
establishing that on only 6% of the days in which Enron NA made such a decision,
Enron NA did not manipulate the difference between the daily price and the FOM
price. (North Shore Ex. H at 10). On only 4% of the time when Enron NA provided
the minimum SIQ, North Shore did not replace that difference with gas purchased
at the higher-priced daily index. (Id. at 11). Staff determined that the SIQ
increased consumer costs during the year in question in the amount of $302,360,
which represents the difference between the daily price index and the FOM index
price, times incremental SIQ gas volumes. (Staff Init. Brief at 24-25).



 

34

--------------------------------------------------------------------------------

01-0706

2) North Shore’s Position


North Shore contends that the SIQ provision in its GPAA was prudent because
relinquishing control over how much SIQ gas was delivered to it was done in
exchange for the two-cent discount. (See, e.g., North Shore Init. Brief at 15).
According to Mr. Wear, the three-cent per MMBtu discount in both the baseload
clause and the SIQ clause saved consumers $2.7 million.20 ( North Shore Ex. C at
16).


North Shore argues that Staff and the AG exaggerate the effect of the SIQ
provision which North Shore acknowledges “allowed Enron some control over the
timing and amount of gas sold to North Shore under the GPAA.” (North Shore Reply
Brief at 25). North Shore points out that Enron NA had no control over the
amounts of its higher-priced purchases pursuant to the DIQ clause. Also, citing
Staff’s Initial Brief and Mr. Anderson’s testimony, North Shore argues that
Enron NA never forced North Shore to take the maximum amount of SIQ gas. (Id.).


3) The AG’s Position 


The AG commented on both the SIQ and the DIQ clauses. The AG states that the SIQ
clause virtually guaranteed Enron NA would benefit anytime the Daily Price was
below the FOM price. And depending on how Enron NA structured its own purchasing
commitments, Enron NA would benefit even if the Daily Price was above the FOM.
The AG further states that the DIQ clause merely gave North Shore the same
access to the spot market that it already had-- the same access that all buyers
have. (AG Init. Brief at 29-30).


4) Commission Analysis and Conclusions


As an initial matter, the Commission agrees with Staff that North Shore should
have performed some sort of analysis to determine its baseload requirement prior
to executing the GPAA. Contracting for baseload requirements without an idea as
to what demand might be defies logic. The Commission notes that no party
proposes a disallowance for the baseload provision of the GPAA. However, we find
North Shore simply acted imprudently by not performing a quantitative analysis.


The Commission will now consider the effects of the SIQ and DIQ clauses.
Normally, price and amount are essential terms in a contract. (See, e.g., Butler
v. Butler, 275 Ill. App. 3d 217, 225-29, 655 N.E.2d 1120, (1st Dist. 1995),
upholding refusal to grant specific performance when the contract that the
plaintiff sought to enforce did not have a specific price). Mr. Wear testified
that having an oversupply can produce undesirable consequences for North Shore.
Yet, the SIQ provision relinquished North Shore’s control over the amount of gas
North Shore would receive, on any given day, to Enron NA.
 

 
_______________
20  Mr. Wear conducted his analysis of the SIQ clause in PGL’s GPAA, which
included a three-cent per MMBtu discount. No such analysis was performed of
North Shore’s SIQ clause.

 

35

--------------------------------------------------------------------------------

01-0706

It defies logic to contend, on the one hand, that the GPAA was prudent, yet on
the other hand to contend that an oversupply was undesirable. The record clearly
demonstrates that the SIQ clause not only created an oversupply, but created an
oversupply beyond North Shore’s control. Without control over the amount of gas
Enron NA delivered to North Shore on any given day, it is difficult to imagine
how North Shore could effectively plan how to meet its responsibilities. Too
little gas, also, would bring about undesirable consequences, as it would
require North Shore to buy gas at the higher DIQ price from Enron NA, or
elsewhere at a daily price. The SIQ clause allowed Enron NA to force North Shore
to pay more for gas when Enron NA manipulated the difference between the price
in the SIQ clause and the DIQ clause. And, there is simply no evidence
substantiating North Shore’s claim that this provision would be offset by the
two-cent discount. The Commission finds this provision to be imprudent.


North Shore’s reference to Staff witness Mr. Anderson’s testimony in support of
its claim that Enron NA never forced North Shore to take maximum SIQ gas is
taken out of context. So is its reference to Staff’s Initial Brief in support of
its contention that Enron NA never forced North Shore to take the maximum amount
of SIQ gas. In fact, Staff argued on page 25 of this Brief that when Enron NA
delivered only the minimum SIQ gas, North Shore was required to find volumes to
replace SIQ gas. Staff averred that Enron NA forced North Shore to take minimum
volumes approximately 96% of the time. (Staff Init. Brief at 25).


The Commission notes that Section 4.5 of the GPAA allowed North Shore to
renegotiate the price of gas, if North Shore were to discontinue use of a PGA
rider and therefore would no longer be directly passing the price of gas
directly on to consumers. (Staff Ex. 2.00, Attachments, GPAA, Par. 4.5). The
existence of this clause is some indicia that if the prices in the GPAA were not
passed on directly to consumers, North Shore would not find those prices to be
satisfactory. If, however, North Shore were required to account to its
shareholders for those costs, the prices would be re-negotiated. This is further
evidence that North Shore did not have its customer’s best interests in mind
when negotiating the GPAA.


d. Foregone Demand Credits


1) Staff’s Position


Staff contends that, by releasing pipeline capacity pursuant to the GPAA, North
Shore surrendered its ability to engage in demand-credit transactions. Before
the GPAA, North Shore obtained revenues that were flowed through its PGA,
offsetting costs passed on to consumers. These revenues were obtained in two
ways. Either North Shore released pipeline capacity, earning a fee, or it
engaged in demand credit transactions, in which, it purchased gas at one point
in a pipeline and sold it at another. The margin on such a sale covered other
demand charges imposed, which reduced the costs passed on to consumers in the
PGA. Staff maintains that releasing this pipeline capacity unnecessarily
increased consumer costs. (Staff Ex. 3.00 at 34; Staff Init. Brief at 32).

 

36

--------------------------------------------------------------------------------

01-0706



2) North Shore’s Position


North Shore asserts that it is not possible to calculate the demand credits it
would have earned, if it had not entered into. It contends that there are many
unpredictable factors in these types of transactions.


3) Commission Analysis and Conclusion


Even assuming that North Shore is correct in its contention that it is not
possible to determine the amount of foregone demand credits with certainty,
North Shore was imprudent in relinquishing the revenues and credits from the
pipeline capacity to Enron NA with no benefit conferred upon consumers as a
result of this relinquishment. Record evidence establishes that the pipeline
capacity North Shore ceded to Enron NA, pursuant to the GPAA generated income
before the GPAA was executed. (North Shore Ex. C at 21; Staff Ex. 3.00 at 34).
After the GPAA was executed, this pipeline capacity generated no income. And, it
would have been obvious to North Shore that this capacity could generate no
income. (Staff Ex. 2.00, Attachments, GPAA, Art. 4.3). The Commission finds the
inclusion of this component in the GPAA to be imprudent. Any disallowance
associated with the Commission’s finding of imprudence for this provision is
included in the Settlement Agreement and Addendum.


e. Penalties for Resales of Gas


1) Staff’s Position 


Dr. Rearden opined that the existence of this provision is indicia that North
Shore expected to have an oversupply. However, since North Shore did not resell
gas to Enron NA, Staff’s recommended disallowance is $0.


2) North Shore’s Position


North Shore argues that the resale provision, even with its penalties, was
beneficial. An oversupply creates significant issues, as it is difficult to
unload large amounts of gas, and, an oversupply can create an overpressure
situation. (North Shore Init. Brief at 36). North Shore maintains that Staff
continues, wrongfully, to characterize the financial onus imposed by the GPAA on
consumers whenever North Shore resold gas to Enron North America as a “penalty.”
According to North Shore, Staff ignored the dynamics of the marketplace. Also,
Dr. Rearden incorrectly assumed that when selling gas, one can always find a bid
that is no worse than the daily midpoint price. According to Mr. Wear, Dr.
Rearden incorrectly assumed that the amount of gas being sold, the weather,
supply surpluses and the number of sellers exceeding the number of buyers would
have no bearing on the price of gas. (North Shore Ex. D at 15-18). Mr. Wear
opined that this provision was really a standing bid for a quantity of supply
that would likely be executed under supply surplus conditions, which is rare.
(North Shore Ex. D at 15, 19).

 

37

--------------------------------------------------------------------------------

01-0706



3) Commission Analysis and Conclusion


North Shore asserts that unloading excess gas can be a very difficult task.
However, to counteract the difficulties encountered by an oversupply, a
reasonably prudent person would have placed himself in a position in which an
oversupply is rare. If North Shore personnel were truly concerned with the
detrimental effect of an oversupply, logic would dictate that it would not have
allowed Enron NA to control the amount of SIQ gas that it received on a daily
basis.


Mr. Wear’s testimony regarding one single two-year contract with an unnamed
supplier for an unspecified amount of gas does not aid North Shore. Mr. Wear
mentions but one contract, which is not an industry-wide practice. There is no
evidence that this unspecified contract contained provisions like the SIQ clause
in the GPAA which forced North Shore to accept excess gas. Finally, there is no
evidence that this unnamed contract involved the supply of 64% of North Shore’s
total intake of gas, which is the situation here. North Shore did not establish
that the potential to pay penalties on any resales of gas to Enron NA was
beneficial. The Commission agrees with Staff that the existence of this
provision is indicia that North Shore personnel knew that the GPAA would cause
an oversupply; this provision is a mechanism to handle that oversupply. The
existence of this provision lends further support to the Commission’s finding of
imprudence for the GPAA.


f. Released Pipeline Capacity 


1) Staff’s Position


Staff argues that, when North Shore released pipeline capacity to Enron NA, it
surrendered an item for which consumers paid for through the PGA. However, Staff
recommends no specific disallowance for this provision. Staff estimates that the
cost to ratepayers for this component is zero since the data do not indicate
large changes in demand credits after the GPAA was signed. (See, Staff Init.
Brief at 32).


2) North Shore’s Position


North Shore released pipeline capacity to facilitate gas purchases at the
Chicago city gate. FERC rules require that when pipeline capacity is released,
the released shipper receives a credit on its pipeline invoice in an amount
equal to the charges paid by the replacement shipper. Pursuant to the GPAA,
Enron NA paid North Shore whatever North Shore was required to pay the
pipelines. (See, 18. C. F. R. 284.8(f); North Shore Init. Brief at 16).


3) Commission Analysis and Conclusions


The regulation cited by North Shore provides that:
 

 
38

--------------------------------------------------------------------------------


unless otherwise agreed to by the pipeline, the contract of the shipper
releasing capacity will remain in full force and effect, with the net proceeds
from any resale to a replacement shipper credited to the releasing shipper’s
reservation charge.


(18 C.F.R. 284.8(f)). Thus, this regulation contemplates a situation akin to a
tenant’s sublease, in which the subleasing tenant actually pays the landlord, as
the subleasing user of the pipeline pays the pipeline. However, it is not
disputed that pursuant to the GPAA Enron NA has the responsibility to pay
shippers. Rather, Staff has maintained that because the GPAA required North
Shore to reimburse Enron NA for those charges, North Shore still paid those
pipeline charges. (See, e.g., Staff Ex. 2.00 at 18, 20). 18 C.F.R. 284.8(f) is
therefore not relevant.
 
North Shore bears the burden of proof here, which it failed to meet. It did not
provide evidence at trial establishing that the pipeline capacity it released
was not paid for by consumers pursuant to the terms in the GPAA. Enron NA had
use of that pipeline capacity for its own business purposes above and beyond
facilitating supply to North Shore. Enron NA paid nothing for the use of that
pipeline. (Staff Ex. 2.00, Attachments, GPAA, Arts. 6.1, 6.4). The Commission
concludes, therefore, that this clause also was imprudent.


g. Eroding Basis


1) North Shore’s Position


The cost of transporting gas to Chicago is passed on to consumers in North
Shore’s PGA. (83 Ill. Adm. Code 525.40(a)). Based on Mr. Wear’s and Mr. Graves’
testimony about an industry concern regarding the impending decline in pipeline
transportation value, North Shore contends that it entered into the GPAA to
protect itself, and therefore consumers, from a decline in the value of North
Shore’s preexisting transportation contracts (“basis”). Because more pipelines
were being built to Chicago, people in the industry began to speculate that
there would soon be excess pipeline capacity, causing the value of pipelines to
decrease.


It is not contested by any party that, if basis shrunk enough, it would be less
expensive to buy gas at the citygate price than to buy it in the field and pay
to transport it. (North Shore Init. Brief at 33-35). Also, as basis declined, so
would North Shore’s revenues from “optimizing” transportation assets. According
to Mr. Wear, purchasing gas at the citygate price, as well as the two-cent
discount on baseload and SIQ gas, offset the impact of a decline in basis.
Citing this testimony, North Shore argues that the two-cent discount
“guaranteed” value for its transportation assets and offset the expected decline
in basis. (North Shore Init. Brief at 33-35).



 

39

--------------------------------------------------------------------------------

01-0706

2) Staff’s Position


Staff maintains that buying gas at the citygate price, as opposed to buying it
in the field, and delivering it, increased the price of gas in the amount of
$5,5676,986. (Staff Ex 7.02). Staff argues that North Shore did not demonstrate
that the GPAA preserved the value of transportation assets against a falling
basis of its transportation contracts. Staff avers that North Shore negotiated
new pipeline contracts in September of 1999, just before it executed the GPAA.
If North Shore decision-makers were truly concerned about the decline in basis,
they could simply have renegotiated those pipeline contracts to reflect the
decline in market value of those contracts, but they did not. (Id. at 16-19).


Staff points out that North Shore had other options available to it that would
offset the effect of eroding basis. Utilities often shift the load between
pipelines to negotiate lower transportations costs. In fact, North Shore has
used this practice in the past. However, North Shore presented no evidence that
it considered this alternative before it executed the GPAA. (Staff Init. Brief
at 16-19). Staff states that it is not requiring North Shore to investigate
these two alternatives. Instead, the evidence indicates that North Shore did not
even consider alternatives available to it when negotiating the GPAA. Staff
contends that the strategic partnership between PEC, Enron NA and affiliates is
the real reason North Shore entered into the GPAA. (Id. at 19).


Staff also argues that the GPAA did not offset any decline in basis because it
caused North Shore to pay twice for transportation. Consumers paid once for
delivery of gas to the citygate, and again when the GPAA required it to release
transportation capacity to Enron NA at no cost to Enron NA. (Id.).


Staff avers that there is no evidence that North Shore decision-makers actually
contemplated a steep decline in basis when the GPAA was signed. Staff contends
that North Shore failed to present evidence that before signing the GPAA, North
Shore conducted an evaluation of the probability of a steep decline in basis.
(Staff Reply Brief at 27).


3) Commission Analysis and Conclusions


North Shore professes to be concerned about the value of preexisting
transportation contracts. However, the record indicates otherwise. The terms of
the GPAA contract actually increased the cost of transportation that was passed
on to consumers. Pursuant to the GPAA, North Shore relinquished pipeline
capacity to Enron NA to “facilitate the citygate supply relationship.” (North
Shore Ex. C at 2). Consumers also paid the citygate price of gas, which includes
the cost of transportation to Chicago. North Shore does not explain how the GPAA
could offset a decrease in previously contracted-for transportation costs when
consumers actually paid twice for transportation. Nor is it obvious. In
contrast, Dr. Rearden’s testimony established that the GPAA increased gas costs
to a point at which purchasing gas at the citygate prices, even with the
two-cent discount, did not offset the decline in basis.

 

40

--------------------------------------------------------------------------------

01-0706



Further, the evidence did not establish that the citygate prices and the
two-cent discount on baseload and SIQ gas actually protected North Shore, and
thus consumers, from declining basis. This is true because, as previously set
forth herein, North Shore had no control over the amount of SIQ gas it received
pursuant to the GPAA. The presence of the SIQ clause and other clauses
previously mentioned herein, which increased the price consumers paid for gas,
eroded the value of the two-cent discount to the point of non-existence. Given
the amount of extra costs that the GPAA imposed, it makes no sense to focus on
basis without looking at the substantial increases in costs that the GPAA
imposed.


North Shore contends that it did not consider any other economic aspect of the
GPAA, such as the interplay between the SIQ and DIQ provisions. In so arguing,
North Shore merely admits that its decisions-makers did not act in a manner in
which a reasonable person would under the same circumstances encountered by
utility management at that time. (Illinois Power, 245 Ill. App. 3d at 371). In
other words, in so arguing, North Shore admits that it entered into the GPAA
imprudently. (Id.).


North Shore cites no authority, and indeed, there is none, that allows utilities
to engage in contracts that pass on costs to consumers without considering the
effect of those costs on consumers. When determining whether the provisions in
the GPAA passed on prudently-incurred costs, the Commission cannot be limited to
what North Shore decision-makers claim to have considered when executing the
GPAA. (Illinois Power, 245 Ill. App. 3d at 371).


There are also other reasons in this record that cast doubt on North Shore’s
contention that the GPAA was entered into to protect against declining basis.
Just prior to the time when North Shore executed the GPAA, it re-negotiated four
pipeline contracts. (Staff Ex. 2.00 at 16-17). As Staff witness Mr. Anderson
pointed out, North Shore could have simply have renegotiated transportation
contracts at lower costs, since if pipeline capacity was worth less, North Shore
should have been able to just pay less for it. Certainly, North Shore had other
well-known and simpler alternatives available to it. Yet, there is no evidence
that North Shore personnel even considered these alternatives.


North Shore argues that it could not engage in load-shifting among pipelines to
reduce costs due to the nature of the pipelines with which it connects. But this
does not explain why other, more commonly used methods of mitigating a decline
in basis were not explored. While the Commission is not requiring North Shore to
explore alternatives to the GPAA, the fact that North Shore did not explore any
of these alternatives casts doubt on the credibility of its contention that the
GPAA was executed to offset the effect of a decline in basis.



 

41

--------------------------------------------------------------------------------

01-0706

In sum, the Commission finds North Shore’s failure to fully evaluate its options
to combat eroding basis, if indeed this was a reason to execute the GPAA, to be
imprudent. Amply evidence exists showing that the costs of the GPAA far
out-stripped any benefits to be gained by purchasing gas at the citygate instead
of the field. Any disallowance associated with the Commission’s finding of
imprudence for this provision is included in the Settlement and Addendum
discussed above.
 
h. The CERA Report and Other Reasons for Possibly Higher Basis
 
1) North Shore’s Position


North Shore’s expert witnesses Mr. Graves and Mr. Wear testified that, at the
time the GPAA was being negotiated, there was information within the industry
projecting that basis could decline sharply. (North Shore Ex. D at 7-8). For
example, the Cambridge Energy Research Associates (“CERA”) issued reports in the
Spring and Summer of 1999, projecting that in many parts of the United States,
basis in 2000 and 2001 would be negligible.21 (See, e.g., North Shore Ex. F,
Spring 1999 CERA Report). Based on information that existed at the time North
Shore executed the GPAA, North Shore argued that when comparing basis with
actual transportation costs, Staff witness Dr. Rearden improperly determined
that an average decline in basis was $0.01 per MMBtu per year.22 However, North
Shore admits that there is no evidence establishing that the CERA Report was
considered by North Shore decision-makers when entering into the GPAA. It argues
that Mr. Graves’ estimates are still valid. (North Shore Reply Brief at 28-29).


North Shore also argues that this Commission should not consider Staff’s
estimate of the harm caused by the GPAA because Dr. Rearden did not use a
liquidity premium in his calculations. Mr. Graves used a liquidity premium of .5
cents when calculating his estimate of harm caused by the GPAA.


Even though North Shore has repeatedly asked the Commission to ignore the “Aruba
Analysis,” it contends here that because Mr. Rodriguez used a liquidity premium
when preparing the “Aruba Analysis,” the “Aruba Analysis” is evidence that a
liquidity premium should be used. North Shore argues that illiquidity is a
phenomenon that it experiences in the field. Dr. Rearden used field prices in
his basis calculations, which underestimated the actual field prices because
field areas are not as liquid as trading hubs. (North Shore Reply Brief at
29-31). North Shore also argues that Mr. Graves “followed Dr. Rearden’s lead”
when calculating its basis basis analysis.


_______________
21  At trial, none of the parties objected to the admission of this testimony
and documents into evidence.
22  North Shore stated in its Initial Brief that its review of projections for
the GPAA showed that basis “likely would declining,” implying that North Shore
analyzed basis when the GPAA was negotiated and projected a steep decline in
basis. (See, North Shore Init. Brief at 33). However, there is no evidence in
this record that the projections it cites were made when the GPAA was negotiated
and are, therefore, relevant. (See, also, North Shore Ex. C. at 7, where Mr.
Wear stated that the CERA Reports existed at the time when North Shore
negotiated the GPAA. He never stated that anyone at North Shore actually read
that report.

 

42

--------------------------------------------------------------------------------

01-0706

2) Staff’s Position


Staff maintains that there is no evidence, in this record, that any North Shore
decision-maker considered steep basis projections, like those found in the CERA
Study, before entering into the GPAA. Also, the locations in the CERA Study are
not the same as the pertinent North Shore delivery points. Therefore, Staff
concludes that the CERA Study is not relevant because the information therein is
not comparable to the facts here. Mr. Graves’ projections only examined basis
from a hub to the Chicago citygate, which is not an accurate depiction of the
basis at issue because it does not account for transportation from the field to
Hub. (Staff Ex. 12.00 at 15-17).


Staff also points out that the CERA report only contained information regarding
regional markets, not delivery points such as Chicago. Thus, in order for the
information in such a study to be useful, a person would have to perform
calculations tying the information in that report to a delivery point on its
interstate pipeline service. That was not done here. (Staff Reply Brief at
21-22).


3) Commission Analysis and Conclusions


The portion of Mr. Graves’ testimony that North Shore cites is not an analysis
of the GPAA. As is set forth herein, many other clauses in the GPAA passed on
unnecessary costs to consumers, or placed consumers at unnecessary risk
increased gas costs. Even if the Commission were to accept North Shore’s
contention that its decision-makers thought that basis could be much steeper
than it was, that alone does not justify entering into many other provisions in
the GPAA. A steep decline in basis would not offset the increase costs borne by
consumers through the SIQ clause, foregone demand credits, paying twice for
pipeline transportation to Chicago and other costs that have been set forth
herein. And, a steep decline in basis does not excuse North Shore personnel from
entering into a contract that contained clauses with an obvious potential to
cause economic harm to consumers.


The Commission finds North Shore’s reliance on the “Aruba Analysis” as evidence
of the effects of the decline in basis rather curious, if not disingenuous.
First North Shore wants us to ignore it since North Shore decision-makers did
when executing the GPAA. Now North Shore wants the Commission to consider the
“Aruba Analysis” as evidence that North Shore’s efforts to combat eroding basis
were legitimate. Interestingly, North Shore’s request does nothing to strengthen
its case. In the “Aruba Analysis,” Mr. Rodriguez used a high and low projected
basis. Both sets of projections indicated that the GPAA would increase consumer
costs. Even including a liquidity premium, a well as a steep decline in basis,
as Mr. Graves recommends, and as Mr. Rodriguez did in the “Aruba Analysis,” the
disadvantages of the GPAA, in total, are not outweighed by any effect it had on
declining basis. As discussed previously herein, the GPAA provisions produced
many, many unwarranted costs on consumers, with no offsetting benefit to
consumers.



 

43

--------------------------------------------------------------------------------

01-0706

Further, Mr. Graves never explained why he determined that the liquidity premium
he used was the proper amount. Nor did he explain how he calculated the
liquidity premium he used. Therefore, the Commission agrees with Staff that use
of Mr. Graves’ liquidity premium is not substantiated.


As stated earlier, the GPAA actually increased the pipeline transportation
costs, because consumers paid twice for transportation costs. The citygate price
included the cost of transportation to Chicago; consumers paid again for the
pipeline capacity North Shore released to Enron NA to “facilitate the citygate
supply relationship.” Enron NA paid nothing to North Shore for the privilege of
using this capacity for its own business purposes, although Enron NA only used
this capacity when North Shore did not use this capacity. (See, e.g., Staff Ex.
2.00, Attachments, GPAA, pars. 6.1, 6.4, North Shore Ex. C at 42). Thus, the
GPAA did not offset the effect of any decline in preexisting transportation
costs.


North Shore is asking the Commission to make determinations about facts without
presenting evidence that those facts were considered by its decision-makers when
entering into the GPAA. In so doing, North Shore ignores the fact that we are
required, by law, to consider only what decision-makers considered at the time a
decision was made. (Illinois Power, 245 Ill. App. 3d at 371). There is no
evidence in this record that decision-makers at North Shore knew of or should
have considered, possible projections in industry publications, such as the CERA
reports, as to the possible decline in basis.


Additionally, Mr. Wear’s testimony that North Shore entered into the GPAA to
protect the value of this capacity is not credible. As stated earlier, Mr. Wear
was not a credible witness. And, Mr. Wear did not make the ultimate decisions
regarding the terms of the GPAA. There is no evidence that someone like Mr.
Morrow, who executed the GPAA, considered declining basis when he negotiated
this contract.


Moreover, Mr. Graves’ calculations as to basis are inaccurate. North Shore’s
transportation is from the field to a hub such as the Henry Hub, in Louisiana,
and then to the Chicago citygate. Yet, Mr. Graves only considered transportation
from a hub to the Chicago citygate. Contrary to North Shore’s assertion that Mr.
Graves “followed Dr. Rearden’s lead” and calculated basis from the Henry Hub or
Ventura to the Chicago citygate, North Shore’s own brief asserts that this
statement is incorrect, and states that Dr. Rearden calculated basis from the
field to the pertinent Hub and then to the Chicago citygate.



 

44

--------------------------------------------------------------------------------

01-0706

i. North Shore’s Previous Reconciliation


1) North Shore’s Position 


North Shore points to its previous PGA reconciliation, Docket 00-0719, which
concerned its gas purchases from October 1, 1999, through September 30, 2000,
and therefore concerned North Shore’s gas purchase practices pursuant to the
GPAA during the first year of its existence. In that docket, however, Commission
Staff found no imprudence on the part of North Shore. (See, Ill. Commerce
Commission, on its own Motion, v. Peoples Gas Light and Coke Co., 2002 Ill. PUC
Lexis 912). North Shore reasons that finding the GPAA imprudent here, after
having found it prudent in North Shore’s previous reconciliation, is
unreasonable and such a conclusion would “stand the Commission’s prudence
standard on its head.” North Shore points out that an unexplained and
unsupported departure from past practice is contrary to Commission policy and
Illinois case law, citing Ill. Power Co. v. Ill. Commerce Commission, 339 Ill.
App. 3d 425, 790 N.E.2d 377 (1st Dist. 2003). (North Shore Reply Brief at 6).
North Shore maintains that Commission past practices may not be binding on it,
but prior decisions of the Commission are not ignored by the appellate courts,
and they should not be ignored by the Commission. (North Shore Reply Brief at
6-7).


2) Staff’s Position


Staff contends that allowance of a cost item in one year does not guarantee that
the Commission will allow that cost item in future years, citing Governors
Office of Consumer Services v. Ill. Commerce Comm., 242 Ill App. 3d 172 (1st
Dist. 1993) and Ill. Commerce Comm. on its own Motion, v. Ill. Power Co.,
Reconciliation of FAC and PGA Clauses, 2004 Ill. PUC Lexis 101 at *13, 16-17).
Commission orders have no res judicata effect. (Staff Init. Brief at 13-44).


Section 9-220 of the PUA requires the Commission to reconcile the costs of gas
purchases with costs prudently incurred. 220 ILCS 5/9-220. (See, Business and
Professional People for the Public Interest v. Ill. Commerce Comm’n, 136 Ill. 2d
102, 219-220 (1990)) [in general rate cases, a test-year must be used, thus the
multi-year approach taken in BPI was improper]. The fact that the GPAA contract
spanned 5 years does not change the PUA’s requirement. It is plausible that the
Commission to find the GPAA to be prudent in one reconciliation year, but not
the next. (Staff Init. Brief at 14).


Another reason to review the GPAA anew in this docket is because new evidence
surfaced during the re-opened discovery phase of this docket pertaining to the
previous reconciliation. Staff maintains that new evidence, such as the “Aruba
Analysis” and Wear Cross Ex. 1, came to light for the first time in this docket,
even though this evidence was under PGL’s, North Shore’s affiliate, control.
(Staff’s Init. Brief at 14).



 

45

--------------------------------------------------------------------------------

01-0706

3) The AG’s Position


The AG posits that the reason previous Commission decisions do not bind it is
because the Commission has quasi-legislative powers, as well as judicial
functions. It cites Business and Professional People for the Public Interest v.
Ill. Commerce Comm., 1171 Ill. App. 3d 948, 525 N.E.2d 1053 (1st Dist. 1988)).
The AG additionally maintains that reconciliation proceedings like this one are
single-year proceedings. The Commission’s determination in each reconciliation
proceeding is confined to relevant evidence presented regarding the costs
incurred in that 12-month period.


The AG argues that North Shore incorrectly interprets the Commission’s authority
to review it prior decisions. The Commission is not bound by its past holdings
and may revisit prior orders. (See, Mississippi River Fuel Corp. v. Illinois
Commerce Cmm’n 1 Ill. 2d 509, 513 (1953)). The PUA requires the Commission to
render its decisions based on the record of the proceeding, even when the
Commission has previously addressed the same or similar issues. (See, Governor’s
Office of Consumer Services v. Illinois Commerce Cmm’n, 242 Ill. App. 3d 172,
189 (1st Dist. 1993). This becomes especially true when the record in the
previous docket shows the prior decision was incorrect or the record contained
incomplete information. (AG Reply Brief at 13-14).    


4) Commission Analysis and Conclusions


The Commission concludes that Illinois Power does not apply here. In Ill. Power,
the Appellate Court reversed a Commission ruling that Ill. Power’s decision to
retire a propane plant that it used at peaking times was imprudent for failure
to conduct a study, specifically, a Present Value Revenue Requirement Study,
supporting that decision. Both Commission Staff and Ill. Power agreed, however,
that Ill. Power would be required to expend $1.873 million to keep that plant
safe and operational. Ill. Power had retired four other propane plants prior to
the reconciliation year and Commission Staff never raised any issue regarding a
Present Value Revenue Requirement Study and those other propane plants in Ill.
Power’s previous reconciliations. (Ill. Power, 339 Ill. App. 3d at 437).


In reversing the Commission, the Appellate Court noted that it there was nothing
in the record establishing a difference between the first four propane plant
retirements and the one at issue, the Freeburg Plant. The Court concluded that
it was not disputed that significant capital expenditures were needed to keep
that plant operation and safe. And, Ill. Power had the prior experience of
retiring four propane plants within the previous six years without needing the
Present Value Revenue Requirement Study to justify these retirements. The Court
noted that the Commission did not adopt a new standard or policy. It decided,
after the fact, that this analysis should have been conducted. In so reasoning,
the Appellate Court noted that the Commission considered each of the factors
Ill. Power considered in isolation, rather than viewing those factors in their
totality. (Id. at 437-39).

 

46

--------------------------------------------------------------------------------

01-0706

        The Commission concludes that Illinois Power only supports a finding of
imprudence here. North Shore correctly points out that in the previous
reconciliation, Commission Staff did not voice a concern with North Shore/North
Shore affiliates’ relationship with Enron NA. However, as the Ill. Power Court
noted, in order to determine whether a decision is prudent, a fact-finder must
view the circumstances in their totality. Commission Staff and other parties to
this proceeding did not know the true set of circumstances, such as the
profit-sharing arrangement between PEC and Enron, or the existence of “Aruba
Analysis” until February of 2004, when discovery was reopened.


North Shore is required by law to petition the Commission for approval of
affiliated-interest transactions. North Shore did not divulge pertinent
information to Staff in this proceeding before discovery was reopened. (See, 220
ILCS 5/7-101; 102). Documents such as the “Aruba Analysis” and Wear Cross
Exhibit 1, which both establish that North Shore personnel had actual knowledge
that the GPAA would unnecessarily increase consumers’ costs were only tendered
to Staff and other parties here after discovery in this docket was reopened.
Unlike the situation in Ill. Power, North Shore’s failure to disclose pertinent
facts distinguishes this case from North Shore’s previous reconciliation. In
contrast, in Illinois Power, the Commission’s approval of Ill. Power’s three
prior reconciliations was not based on Ill. Power’s withholding information from
Staff perusal.


In Ill. Power, the Commission required a utility, for the first time, to obtain
a certain type of study to document the validity of its decision to retire a
peaking propane plant, even though Ill. Power was not required to obtain this
study in prior years when it retired four other propane plants in three previous
reconciliations. (Ill. Power, 339 Ill. App. 3d at 437). When finding imprudence
here, the Commission is not imposing a new standard. Rather, it is imposing the
standard it would have been imposed if pertinent information had been disclosed
properly by North Shore.


At best, North Shore has demonstrated that regulation, like any other sort of
litigation, is not a perfect system. North Shore cites no applicable law
requiring this Commission to do what it did previously, when it lacked vital
information.


The Commission reiterates that Section 9-220 of the Public Utilities Act puts
the burden of proof of prudence on North Shore. Section 9-220 does not give
North Shore a presumption of prudence from the prior Docket 00-0720. The prior
docket does not give rise to the presumption of prudence to the GPAA for several
reasons. First, this Commission is not a judicial body; there is no res judicata
here. Second, Section 9-220 calls for annual reconciliations before this
Commission. A utility cannot escape the annual reconciliation provision of the
statute. In the Illinois Power case, in Docket 01-0701, the Commission ruled
that the fact that we had disallowed a contract in a prior year did not mean
that we could not, on evidence, allow it in a subsequent year. And, in this
case, the same argument applies: Section 9-220 does not give any utility a
presumption, just because the items have been looked at before.

 

47

--------------------------------------------------------------------------------

01-0706

j. Proxy for Historical Gas Purchase Practices


1) North Shore’s Position
 
North Shore avers that, when it is compared to its past practices, the GPAA was
a good proxy for its historical purchases. (North Shore Ex. D at 10). The mix of
baseload and swing gas, as well as index-based pricing, were the same as the
contracting approach it used prior to the GPAA. (Id.).


North Shore Exhibit 8 was prepared by Mr. Wear. When preparing it, he weighted
the average price paid, during the two previous years, with 35% of purchases at
a daily index price and 65% of purchases at an FOM price. He concluded that the
cost of gas prior to the GPAA was comparable to the average of what was paid
pursuant to the GPAA. Mr. Wear testified that North Shore did not use this type
of analysis when assessing the GPAA’s value when this contract was being
negotiated because changing market conditions “dictate” a more forward-looking
approach to negotiations. (North Shore Init. Brief at 37-38).
 
North Shore also cites its Ex. 9, which is attached to Mr. Wear’s testimony,
North Shore Exhibit D. It contends that the GPAA “outperformed” all other
purchases by 25%. Finally, North Shore cites its Ex. 10, which is also attached
to North Shore Exhibit D. It is a comparison between its GPAA gas purchases and
its non-GPAA purchases. North Shore’s GPAA purchases, which comprised
approximately 66% of the total in Ex. 10, were approximately 14% less expensive
than its non-GPAA gas purchases. (North Shore Ex. F, Attachment 10; North Shore
Init. Brief at 38).


2) Staff’s Position


Staff points out that, in the past, North Shore had multiple contracts with many
suppliers for both supply and transportation. A single, five-year contract with
one vendor is not equivalent to those previous contracts. (See, e.g., Staff
Init. Brief at 21; Staff Ex. 2.00 at 27). Staff maintains that, according to the
basis projections North Shore provided Staff, it would not have been less
expensive to buy gas at the citygate price than it would have been to buy gas at
the field and pay for delivery to the Chicago citygate. Staff concludes that the
GPAA was not a proxy for what North Shore did in previous years. (Staff Ex. 3.00
at 22-24; Staff Ex. 7.00 at 20-21).


3) The AG’s Position


The AG argues that the GPAA is not a reasonable proxy for historical purchasing
practices because it represents an imprudent departure from those practices.
North Shore failed to demonstrate that the GPAA meets any of the factors that
North Shore claims support its execution. Even if the GPAA met these factors, it
would not be a reasonable proxy since the GPAA cost ratepayers more than past
practices. (AG Init. Brief at 27).



 

48

--------------------------------------------------------------------------------

01-0706

4) Commission Analysis and Conclusions


While the GPAA provided both baseload and swing gas, it did so in a manner that
harmed consumers, as Enron NA could change the price of baseload gas. North
Shore provided no evidence that, in the past, gas sellers could change the price
of gas. Additionally, Enron NA could, and did, determine the amount of SIQ and
DIQ gas, which forced North Shore to buy gas on the spot market on some
occasions and left North Shore with gas to unload on other occasions. When North
Shore unloaded the excess gas by selling it back to Enron NA, North Shore paid a
penalty ever time it made a resale. North Shore makes no showing that its
previous gas purchases contained such provisions. The GPAA was not a prudent
proxy for North Shore’s previous gas contracts.


Moreover, North Shore’s Exhibit 8 does not establish that the GPAA was prudent.
While North Shore cited this document for the proposition that the GPAA was a
reasonable proxy for what was done in previous years, the fact that this
document shows the average cost of gas under the GPAA was fairly comparable to
the cost of gas in previous years, does not establish that the costs imposed by
the GPAA were reasonable. North Shore Exhibit 9 also does not aid it; the amount
of costs passed on to consumers has no relevance to the issue here-- whether the
GPAA was prudent. An imprudent cost can be in any amount.


North Shore cites no authority that would require the Commission to consider
that which has been done under different circumstances, i.e., a different year,
with different climate and very different contractual obligations and supplies,
which is relevant when establishing prudence. North Shore also cites no
authority establishing that a comparison between the costs passed on to
consumers in the year in question and what it passed on 1998 or 1999 is relevant
in the context of passing on only prudently-incurred costs to consumers. It
should also be pointed out that, according to Mr. Wear, North Shore did not
perform an analysis like Exhibit 8 before executing the GPAA.
 
k. Market-based Pricing with No Demand or Reservation Charges
 
1) North Shore’s Position


North Shore maintains that one of the key elements in the GPAA was market-based
pricing. All three quantity components in the GPAA, baseload, SIQ, and DIQ, were
market-based. North Shore has used market-based contracts in the past. (North
Shore Init. Brief at 32-33). Market-based pricing results in gas costs that
track market conditions. ( North Shore Ex. C at 28).



 

49

--------------------------------------------------------------------------------

01-0706

Also, the GPAA had no reservation or demand charges with respect to any quantity
of gas. Demand charges are typical for swing services, and the DIQ clause,
essentially, provided a swing service. In the past, however, North Shore has
paid demand charges for swing services. North Shore points out that not paying
demand charges for swing gas saved consumers money. (North Shore Init. Brief at
32).


North Shore avers that reference by Staff to pipeline demand charges is
disingenuous. One of North Shore’s goals in negotiating the GPAA was to achieve
market-based commodity pricing without reservation or demand charges. The GPAA
contained no demand or reservation charges. (North Shore Reply Brief at 24-25).


2) Staff’s Position


Staff contends that, pursuant to the GPAA, North Shore continued to pay pipeline
demand charges. (Staff Init. Brief at 20; Staff Ex. 2 at 25). Reservation or
demand charges, which are incurred whether gas is delivered or not, are fixed
costs that reserve space on a pipeline. North Shore’s claim that it did not
incur any swing load demand charges is unsupported. North Shore was unable to
disaggregate the components of the GPAA to determine if it includes demand or
reservation charges to cover swing capability. (Staff Init. Brief at 20).   


3) The AG’s Position 


The AG argues that North Shore failed to show that the GPAA provided
market-based pricing without demand or reservation charges. Avoidance of these
charges only becomes significant if the overall cost of the GPAA would be less
than historical purchasing practices. Like Staff, the AG avers that North Shore
provided no analysis of the individual GPAA provisions to show they did not
contain imbedded demand or reservation charges. (AG Init. Brief at 25).   


4) Commission Analysis and Conclusions


The GPAA eliminated the demand charges that would have been incurred for swing
gas. While Staff has provided evidence that North Shore continued to pay
pipeline demand charges pursuant to the terms of the GPAA, Staff did not provide
an amount paid. (Staff Ex. 2.00 at 20). North Shore asserts that for the year in
question, the amount of saved gas demand charges is $800,000. (See, e.g., North
Shore Ex. C at 18). Based on the evidence provided, it appears that the GPAA
provided this benefit to consumers.


North Shore’s argument that Staff disingenuously raises the issue of pipeline
demand charges is a party-admission. North Shore is required by statute to
consider the effect of all costs it passed on to consumers, including pipeline
charges. (220 ILCS 5/9-220). The Commission concludes that North Shore’s
assertion that it did not consider these charges when entering into the GPAA is
just an admission that it acted imprudently.

 

50

--------------------------------------------------------------------------------

01-0706

l. Flexible Pricing


1) North Shore’s Position


North Shore argues that the GPAA was beneficial because, pursuant to the GPAA,
the parties could agree to an alternative to the index pricing set forth in the
GPAA. North Shore argues that the GPAA’s flexible pricing options provided a
benefit for consumers. Beginning in May, 2001, North Shore locked-in the price
of certain baseload quantities under the GPAA. (North Shore Init. Brief. at 33).


In its Reply Brief, North Shore rejects Staff’s and the AG’s criticisms of the
flexible pricing provisions. Enron NA did not exercise these pricing provisions,
which expired during fiscal year 2000. (North Shore Reply Brief at 21).


2) Staff’s Position


Staff posits that North Shore did not demonstrate that the GPAA was equal, much
less superior, to North Shore’s historical methods of meeting customer demand.
Staff believes a five-year contract with a single vendor provides less
flexibility than multiple shorter term contracts with multiple vendors. (Staff
Init. Brief at 21).


In its Reply Brief, Staff argues that North Shore failed to show how Article
4.2(a) added a benefit other than what North Shore would have without the GPAA.
Further, any perceived benefit is tainted by the need for Enron NA’s agreement
before any price change took effect. Presumably, Staff contends, Enron would
only agree to a price change if it benefited from that change. (Staff Reply
Brief at 18).


3) The AG’s Position 


The AG describes the flexible pricing provisions to be of a “dubious nature.”
These provisions actually raise the cost of gas for consumers, much to their
detriment. Further, these provisions allowed for North Shore to request a change
in price, but did not obligate Enron NA to accept. North Shore failed to
demonstrate that the flexible pricing provisions represented a superior option
to its historical purchasing practices. (AG Init. Brief at 25-26).


In its Reply Brief, the AG argues that the GPAA only superficially meets the
flexible pricing factor. Enron NA possessed the unilateral ability to change
pricing under the Flexible Pricing provisions. North Shore did not enjoy such
ability. (AG Reply Brief at 21).



 

51

--------------------------------------------------------------------------------

01-0706

4) Commission Analysis and Conclusions


North Shore’s argument does not square with basic contract law. Irrespective of
what was in the GPAA, a written contract can always be modified upon the written
assent of both parties, provided that such mutual modification does not violate
the law or public policy. (See, e.g., Schwinder v. Austin Bank, 348 Ill. App. 3d
461, 468, 809 N.E.2d 180 (1st Dist. 2004); Nebel v. Mid-City National Bank of
Chicago, 769 Ill. App. 3d 957, 964, 769 N.E.2d 45 (1st Dist. 2002)). This term
in the GPAA merely reiterated what North Shore would be entitled to pursuant to
the law. Because the law has provided this right, any clause in the GPAA setting
forth this same right has no value except the nominal value of reminding the
parties what the law is.


The Commission notes that the so-called Flexible Pricing provisions allowed
Enron NA to unilaterally change the price of gas. North Shore admits this but
attempts to smooth things over by noting that Enron NA did not exercise its
right under these provisions. In the Commission’s view, the GPAA conferred Enron
NA, not North Shore, with pricing flexibility. It makes no sense to argue that
the GPAA afforded North Shore with its goal of pricing flexibility when the
Flexible Pricing Provisions allowed another entity to control the pricing. North
Shore acted imprudently when executing a contract containing such a provision.


m. Load Flexibility


1) North Shore’s Position


North Shore argues that the GPAA also provided it with flexibility. North Shore
points out that its load is weather-sensitive and its day-to-day requirements
can fluctuate substantially. The negotiation of baseload, SIQ, and DIQ gave
North Shore the flexibility to address these fluctuations. (North Shore Exs. C
at 14; Ex. H at 14-15).


Also, the GPAA gave North Shore the right to resell gas to Enron NA. According
to North Shore, this right substantially eliminated the uncertainty associated
with finding a market for gas, often on short notice. North Shore contends that
the need to sell gas is substantially influenced by variables, over which North
Shore has little or no control, such as weather, customer usage and
transportation customers’ deliveries. North Shore points out that an oversupply
can cause pipeline imbalance, which can result in penalties that it must pay.
(Init. Brief at 35-36).


North Shore maintains that the penalties it incurs when selling gas back to
Enron North America are not really penalties. The sell-backs in the GPAA are
based on actual daily prices. (See, Staff Ex. 2.00, Attachments, GPAA, at 9-10).
However, according to North Shore, it is not always possible to receive bids at
the daily midpoint price. Often, to attract buyers, it is necessary to offer a
discount from that price. Then, too, unloading a large amount of gas can be a
formidable task. (North Shore Init. Brief at 36-37).
 

 

52

--------------------------------------------------------------------------------

01-0706

2) Staff’s Position


Staff contends that North Shore presented no evidence establishing that the GPAA
was equal to, much less superior to, North Shore’s previous contractual
arrangements. A five-year contract with one vendor is not as flexible as
multiple contracts for supply and transportation with multiple suppliers and
varying expiration dates. (Staff Init. Brief at 21; Staff Ex. 2.00 at 26). Staff
points out that North Shore had no control over the amount of gas Enron
delivered to it pursuant to the SIQ provision. As a result, North Shore had too
much gas on its hands. Without the GPAA, the need to unload excess gas would
have been occasional and in small quantities. (Staff Ex. 7.00 at 33).


In its Reply Brief, Staff contends that North Shore provided no analyses to
demonstrate that the GPAA provides the flexibility North Shore experienced under
its historical supply purchasing strategies. The fact that the GPAA contained
three supply pricing options does not change the fact that this supply came from
only one supplier. (Staff Reply Brief at 19).


3) The AG’s Position


The AG states that certain GPAA provisions require North Shore to use the
flexibility when buying additional gas and reselling gas. North Shore’s use of
normal weather to establish baseload quantities caused it to have excess supply.
Additionally, the SIQ clause allowed Enron NA to require North Shore to purchase
certain supply without regard for North Shore’s supply needs. Where cost is not
a concern, the GPAA provides a certain flexibility. However, the GPAA did not
allow North Shore to respond to various weather conditions. Additionally, North
Shore provided no analyses to indicate its decision to abandon historical gas
procurement practices was prudent. (AG Init Brief at 27).


In its Reply Brief, the AG argues that the GPAA itself necessitated load
flexibility. Allowing Enron NA to dictate North Shore’s supplies through the SIQ
and Sellback provisions merely made matters worse. (AG Reply Brief at 22).




4) Commission Analysis and Conclusions


While the arrangement in the GPAA (the mix of baseload, SIQ and DIQ gas)
provided North Shore with flexibility, it did so in a manner that passed
unnecessary costs on to consumers. As has been previously discussed, the harm
this contract passed on to consumers outweighs any benefit conferred by the mix
of baseload, SIQ and DIQ gas.



 

53

--------------------------------------------------------------------------------

01-0706

Finally, the Commission previously determined that North Shore failed to prove
that the resale provision was beneficial. There is no evidence, given the amount
of SIQ gas that Enron NA was allowed to control, that this provision conferred
any benefit on North Shore or on consumers. When weighed against the harm that
the provisions North Shore cites in support of its contention that it had load
flexibility, North Shore has not sustained its burden to establish that the
beneficial aspects its cites outweigh the harmful aspects of these provisions.


n. Unquantifiable Benefits


1) North Shore’s Position


North Shore contends that the GPAA conferred benefits on it that are not easily
quantified. A large contract with a single supplier allowed it to conduct its
daily purchases while remaining hidden from the larger market. Without direct
knowledge of North Shore’s purchase plans in that marketplace, daily prices
might tend to rise less dramatically than if North Shore were out in the open
market soliciting offers from dozens of counterparts. (North Shore Init. Brief
at 40; North Shore Ex. D at 8).


North Shore also argues that the GPAA preserved the reliability of its supply.
When it negotiated the GPAA, Enron NA was the dominant gas trader in the United
States. And, Enron had a presence in the Chicago market. (North Shore. Ex. D at
8). According to North Shore, Enron NA provided other benefits, benefits it
would not have received with a portfolio of smaller contracts. Enron NA supplied
North Shore with technical support to facilitate operations, including a secure
webpage that allowed North Shore personnel and that of Enron NA to exchange
information about daily activity. Enron NA also created a database for North
Shore’s gas controllers. This database retrieved historical system send-outs
based on weather outputs. (North Shore Ex. D at 9).


2) Staff’s Position


Staff contends that North Shore offered no facts or concrete examples to
demonstrate the value of those unquantifiable benefits. Instead, according to
Staff, North Shore asserted only vague generalizations. And, these benefits did
not provide direct results for consumers. (Staff Init. Brief at 35).


3) The AG’s Position


The AG argues that none of the alleged unquantifiable benefits support North
Shore’s contention that the GPAA was a prudent supply contract. The AG takes
quarrel with North Shore’s assertion that the GPAA shields its daily from the
open market. Any cost savings North Shore could achieve with this would have to
be very large to affect the open market. North Shore provided no evidence to
support that this would be the case. (AG Reply Brief at 25).

 

54

--------------------------------------------------------------------------------

01-0706

The AG further takes further issue with North Shore’s assertion that the GPAA
preserves North Shore’s reliability. The AG believes the opposite is true. A
contract for two-thirds of supply from one vendor puts consumers at great risk
if that supplier defaults. (AG Reply Brief at 25).


Finally, the AG disagrees with North Shore’s contention that the GPAA provided
certain increased efficiencies and information. Mr. Wear originally offered this
representation. He provided no evidence that this was a factor in the decision
to execute the GPAA. In actuality, Mr. Wear’s statements seemed to work more in
North Shore’s favor than ratepayers. Mr. Wear expected the GPAA to improve North
Shore’s processes and “allow for better decision-making” “lead[ing] to lower gas
costs.” (AG Reply Brief at 26).


4) Commission Analysis and Conclusions


North Shore’s contention that the GPAA hid its supply purchasing practices from
the larger market is simply too vague to be given any evidentiary weight. North
Shore offers no examples, and the phrase “might tend to rise” is speculative.
North Shore did not explain what it would be doing in the open marketplace
soliciting bids, or why. And, North Shore points to no information establishing
that previously, North Shore’s baseload gas was purchased on a daily basis in
the open marketplace.


There is no evidence establishing how training PGL employees on futures and
financial derivatives provides a benefit to North Shore. North Shore has a
Commission-approved contractual relationship with PGL, but North Shore did not
state what services PGL employees performed, as a result of these unquantifiable
benefits, that aided North Shore. Nor is it obvious.


The Commission agrees with the AG that the alleged increase in reliability rings
hollow. North Shore fails to explain how a contract with one vendor for
two-thirds of its supply would improve system reliability in the event that the
vendor defaulted. The Commission also agrees with the AG that these
unquantifiable benefits seem to favor North Shore rather than the PGA customers.



 

55

--------------------------------------------------------------------------------

01-0706

B. Storage at Manlove Field
 
1. Findings of Fact
 
During the reconciliation period, natural gas storage was the only means through
which North Shore could accommodate for a force majeure and situations in which
gas suppliers provide a different amount of gas than that which was agreed
upon.23 North Shore contracts with PGL to use a portion of PGL’s Manlove Field
(“Manlove”)24 for North Shore’s storage.25 (North Shore. Ex. H at 19).


Record cold conditions existed in Chicago in the months of November and December
of 2000. Heating degree-days were 6% higher than normal at Midway Airport and
11% higher than normal at O’Hare International Airport. In December of 2000,
heating-degree days were 28% above the normal at Midway Airport and 27% at
O’Hare.


In November of 2000, North Shore personnel planned to withdraw 279 MDths of gas
from Manlove for consumers at a rate of approximately 9000 Dths per day.26 North
Shore actually withdrew less gas supply from Manlove for its PGA customers than
planned. Instead, North Shore injected about 1,500 MDth of additional gas and
purchased gas for PGA customers on the open market. ( In December, despite
record cold temperatures, North Shore personnel injected 34.7 MDth (net) of gas.
(Staff Ex. 6.00 at 5; 7.00 at 30-31). By purchasing higher priced spot gas
rather than using Manlove storage reserves, North Shore caused its PGA customers
to pay excessive gas costs. (Id.).


North Shore admits withdrawing less than planned from Manlove in December 2000.
Mr. Wear testified North Shore made the decision to decrease withdrawals from
Manlove Field was based on forecasting errors and unexpected decreases in
demand. (North Shore Ex. H at 15-17). Without these forecasting errors, actual
withdrawals from Manlove would have been closer to the planned withdrawals.
(Id.).


To meet its projected daily projected flow needs, North Shore must acquire
supply and schedule deliveries no later than 11:30 A.M. on the day before. Once
North Shore commits to a daily purchase, it cannot go back. North Shore uses
weather forecasts to estimate its demand needs. Given the imperfect nature of
weather forecasts, North Shore’s load is difficult to predict. One heating
degree day in December and January approximates 3990 MMBtus of demand on its
system. North Shore uses storage to accommodate differences between forecasted
weather and actual weather. (North Shore Ex. H at 16).
 
 
_______________
23  A force majeure is an unforeseen act of God, or man, such as flooding, war,
or vandalism. (Kahara Bodas Co. v. Perusahaan Pertambangan, 335 F.3d 357, 360
(5th Cir. 2003)).
24  PGL uses Manlove, an aquifer, to store gas supplies for its PGA customers
and for third party storage.
25  North Shore and PGL obtained Commission approval of this affiliated interest
agreement.
26  One Dth is approximately 1000 cubic feet and one MDth is 1000 dth.

 

56

--------------------------------------------------------------------------------

01-0706

North Shore must also adjust its PGA customer deliveries to account for
transportation customers’ deliveries. Transportation customers frequently change
actual deliveries from estimated deliveries. Other factors that may cause actual
system consumption to vary from forecasted consumption include changes in
industrial customer demand due to changes in production activity, heating
customers changing thermostats or firm service interruption upstream due to
force majeure. North Shore’s only means of accommodating these events is through
storage. (North Shore Ex. H at 17).


Mr. Anderson testified that a decrease in demand does not explain why North
Shore did not have net withdrawals from Manlove Field, during a record-cold
December, and with record high gas prices. All Illinois gas utilities experience
these difficulties—they represent the normal course of business. During such
cold weather and high gas prices, North Shore should have had net withdrawals
instead of net injections. (Staff Ex. 6.00 at 6).
 
2. Conclusions of Law
 
a. Staff’s Position


Staff proposes a disallowance for imprudent use of gas stored in Manlove Field
in the amount of $2,249,249, which represents the difference between the
higher-priced gas purchases and the gas in storage that North Shore did not use.
Staff points out that one of the chief purposes for storing gas in Manlove Field
is to limit the effect of winter gas price spikes on consumers. North Shore’s
planned withdrawal problem demonstrates what North Shore expected to withdraw
from Manlove. North Shore’s withdrawals from Manlove in December 2000 fell short
of its planned withdrawals, which Staff argues is odd given the high prices of
natural gas that month. Prudence required North Shore to withdraw from Manlove
at least the planned amounts to reduce costs to PGA customers. Staff argues that
it was imprudent of North Shore to purchase gas on the open market in November
and December of 2000, instead of using the less expensive stored gas at Manlove
Field. (Staff Init. Brief at 39-40). Staff further posits that, by injecting gas
into Manlove Field, North Shore improperly furthered the interests of parent
company, PEC, to use the gas stored at Manlove Field for unregulated third-party
transactions. (Id. at 40).


In its Reply Brief, Staff stresses that North Shore failed to explain how its
net injection of gas into Manlove in December 2000 was prudent for ratepayers.
Staff believes North Shore’s injections in December 2000 were due to its
affiliate, PGL’s, third-party transactions involving Manlove.27 (Staff Reply
Brief at 34).






_______________
27  The Commission takes judicial notice of the record in Docket 01-0707, where
PGL’s Manlove transactions were thoroughly explored.

 

57

--------------------------------------------------------------------------------

01-0706

Staff also takes issue with North Shore’s assertion that Staff failed to account
for operational factors in its analysis: that North Shore must schedule and
purchase supplies over three-day weekends; whenever weather conditions varied
from forecasts, North Shore had to use storage from Manlove; customers change
their deliveries; and industrial customers’ demands change. Staff argues that
North Shore failed to support these claims with any evidence that these factors
existed during the reconciliation period. In addition to North Shore bearing the
burden of proof, North Shore also presumably controls any information it could
use to support its claims about Manlove field operations. North Shore neither
provided instances in which these operational factors occurred nor did it
quantify the extent of such instances. Finally, all Illinois gas utilities face
these operational issues and do so without experiencing the problems experienced
by North Shore. (Staff Reply Brief at 34).


b. North Shore’s Position


North Shore argues that it met some of its “end users’” requirements through
withdrawals from Manlove during the 2000-2001 winter. North Shore acknowledges
that actual withdrawals were less than planned for December 2000. Operational
factors drove withdrawals from Manlove. On some days in December, actual load
was less than forecast. North Shore states that since gas volume nominations
cannot be changed, any unexpected decrease in demand necessarily led to a
reduction in storage withdrawal. (North Shore Init. Brief at 48).


North Shore must also adjust its operations to meet any changes, forecasted or
actual, in weather. When actual weather conditions differ from forecasted
weather, North Shore uses storage to accommodate these differences. Further,
North Shore must deal with “imperfect” knowledge of transportation customer
deliveries, which often causes the amounts delivered to North Shore to change.
North Shore receives information on these deliveries at the same time it
schedules its own gas supplies. Finally, North Shore must also adjust for
industrial customers changing their demand, heating customers changing
thermostats and the interruption of firm services up on upstream pipelines.
(North Shore Init. Brief at 48).



 

58

--------------------------------------------------------------------------------

01-0706

c. The AG’s Position


The AG notes that North Shore anticipated net withdrawals from Manlove in
December 2000. Instead, it experienced net injections. Not only did North Shore
not follow its withdrawal plan, its injections into storage during the winter
represent a deviation from normal practices. Instead of relying on less
expensive stored gas to mitigate consumer costs during a time of high gas
prices, North Shore purchased more expensive spot gas to replace its stored gas.
North Shore did not provide an explanation of its use of Manlove until Staff
examined the additional discover and concluded that North Shore’s parent
company’s strategic partnership with affiliates must have caused North Shore to
cancel the planned withdrawals so that gas could be used for more profitable
third-party transactions. After Staff made this accusation, North Shore finally
attempted to explain its actions. North Shore stated that operational factors
lead to the alteration of its plans for Manlove. The AG argues that North Shore
failed to meet its burden of proof on this issue and the Commission should
accept Staff’s recommended disallowance for North Shore’s imprudent use of
Manlove. (AG Init. Brief at 31-33).


In its Reply Brief, the AG argues that North Shore only offers one occurrence
that might explain the net injections into Manlove in December 2000—forecasting
error. All other explanations center around events that might occur. North Shore
failed to provide any sort of analysis to show how any of its explanations
actually affected its operations of Manlove. (AG Reply Brief at 27-28).


d. Commission Analysis and Conclusions


The Commission agrees with Staff at the AG that North Shore imprudently operated
Manlove Field during December 2000. Instead of using less expensive stored gas
to mitigate high gas prices during that month, North Shore experienced net
injections. North Shore attempts to explain this by attributing the net
injections to load forecasting error. North Shore claims that on certain days it
sent out less gas than forecasted, which somehow corresponded to a decrease in
withdrawals from storage. If North Shore needed to withdraw less from storage,
it makes no sense that North Shore actually injected into storage.


North Shore claims to use storage to counteract the effects of cold weather on
demand. However, record cold conditions (and record prices) existed in December
2000. During that time, the record demonstrates that instead of using planned
withdrawals to soften the blow to PGA customers, North Shore used expensive spot
gas to meet its consumers’ needs.



 

59

--------------------------------------------------------------------------------

01-0706

North Shore also attempts to explain its storage operations with generalizations
about transportation customer deliveries, changes in industrial demand,
customers changing thermostats and changes in pipeline demand upstream. The
Commission agrees with Staff and the AG that these are merely generalizations
for which North Shore failed to provide any documentary evidence that any of
these situations affected North Shore during the reconciliation period. Even if
the Commission were to accept North Shore’s reasoning, all gas utilities deal
with these situations. These are things North Shore must deal with as par for
the course and plan accordingly. At best, this demonstrates North Shore’s
preferential treatment of its non-PGA customers, unfortunately to the detriment
of PGA customers.


Commission rules require North Shore to “refrain” from taking actions that
unnecessarily increase costs to PGA customers. North Shore ignored this
obligation by not using planned storage withdrawals to meet consumers’ needs
during a particularly cold winter month and by purchasing extraordinarily
expensive spot gas for consumers, which unnecessarily increased costs. The
Commission finds North Shore’s operation of its Manlove Field resource to be
imprudent. Any disallowance associated with this finding of imprudence is
properly included in the Settlement Agreement and Addendum discussed in Section
I of this order.


As a final matter, the Commission notes Staff’s theory that North Shore altered
its planned Manlove withdrawals in December 2000 to accommodate its parent
company and affiliates’ strategic relationship with Enron NA. This rouses the
Commission suspicions, which tempts us to draw inferences from the record in
01-0707. However, the record in this docket does not contain sufficient
information for the Commission to positively conclude that North Shore’s storage
operations rose to the level of that in Docket 01-0707.


C. Hedging
 
1. Findings of Fact
 
Hedging is a way to reduce price volatility. Hedging instruments include futures
contracts, option contracts, swap contracts, which are also called
“derivatives,” and are securities or contracts whose value depends on the value
of the underlying asset. (North Shore Ex. F at 8).


North Shore witness Mr. Wear testified that North Shore took “several steps” to
address price volatility during the reconciliation year. North Shore used
seasonal storage and “followed” two separate price protection programs. North
Shore had two different price protection programs that were in effect. North
Shore did not use one of its price protection programs, the “Gas Supply Price
Protection Financial Trading Strategy,” at all during the time period in
question. (North Shore Ex. B at 7).

 

60

--------------------------------------------------------------------------------

01-0706

North Shore’s second hedging program, the “Gas Supply Price Protection
Strategy,” became effective in May of 2001. (North Shore Ex. B at 8). As part of
this program, North Shore locked in a fixed price with Enron NA for baseload
gas. Approximately 23.5% of purchases North Shore made in May through September
of 2001 were at that fixed price. (North Shore Ex. C at 20).


Mr. Wear testified that North Shore’s price protection programs insulated
consumers from price volatility. Another way for North Shore to protect
consumers was to make physical purchases at forward prices that produced a
”dampening effect” on price spikes. Mr. Wear further testified that the
purchases North Shore made mitigated price volatility for its customers, “not
only for gas consumed during (the) May through September period, in which the
deliveries were made, but also for the re-injection of gas withdrawn to satisfy
customer requirements during the preceding winter months.” (North Shore Ex. B.
at 8).


a. North Shore Expert Witness Mr. Graves’ Testimony


All opinions contained in this section of the order are those of Mr. Graves
unless otherwise noted. Frank Graves, Audit Manager with Grant Thorton LLP,
testified that exposure to price risk is the uncertain realization of what a
cost of revenue is as the result of a purchase or sale. That exposure is
affected by the quantity involved in the purchase. He opined that utilities
should have some coherent plan to lessen the effect of price risk. Mr. Graves
also acknowledged that hedging by utilities can be very useful, when it achieves
specific risk reduction goals that benefit consumers, as well as the benefits
the financial health of a utility. (North Shore Ex. F at 8).


North Shore’s decision not use financial hedging instruments during the 2001
reconciliation year, “in light of the Commission’s lack of guidance” regarding
financial hedging instruments was prudent. The Commission has clearly stated
that hedging is not required. Regulated utilities cannot, without clear
direction from regulators, internalize their own successes and failures. (North
Shore Ex. F at 6). The Commission has never required, or even encouraged,
utilities to use financial hedging instruments. This is in contrast to other
state commissions, like the New York Public Service Commission cited by Mr.
Ross, which requires the use of financial hedging instruments. Without a clear
statement from the Commission supporting the use of financial hedging
instruments, a utility could easily be found to be imprudent if it chose to
embark on a financial hedging program. (Id. at 16-17, 21).


It is only feasible to have such a program when there are specific hedging
guidelines enunciated by regulators, determining when and why mitigating price
volatility is worthwhile. It is “inappropriate” to impose disallowances after
market price spikes have occurred, when a utility did not have a “clear signal”
from a regulatory commission as to how it should hedge. (Id. at 8-9).

 

61

--------------------------------------------------------------------------------

01-0706

Comparing North Shore to unregulated companies, like its parent, PEC, is not
“useful,” because such companies hedge only to reduce their financial risk, not
to manage consumer prices. These companies do not have to worry about what a
regulatory body will determine with regard to their hedging purchases. North
Shore’s shareholders do not benefit from gains produced by hedging, as, pursuant
to the PGA, all of the costs and benefits are passed on to consumers, not the
shareholders. (Id. at 23-24). The appropriate level of hedging is not obvious,
it is best determined by a Commission-generated inquiry and the gradual process
of controlled customer exposure, as, the appropriate level of hedging depends on
a consumer comfort with the idea. Some consumers may prefer to be at fixed
prices, which provides stability, but may foreclose the opportunity of lower
prices. Others may be averse to fixed prices. Still other, larger consumers may
be able to obtain their own hedges. (Id. at 29).


Financial hedging instruments do not necessarily lower gas costs. A hedging
program should only be expected to reduce volatility. A hedging program also
increases gas costs and there is no way of knowing beforehand whether a hedging
program will increase or decrease gas costs. Spot gas prices are always
different than past forward (financial hedging instrument) prices, because
unexpected market conditions often arise after a hedging instrument is bought or
sold. (North Shore Ex. F at 9). Additionally, financial hedging instruments have
no effect on average prices paid in the primary gas supply market. Financial
hedging instruments only reflect the risk tradeoffs between purchases at
different times or at different places. Therefore, financial hedging instruments
do not gain control over average wholesale prices and there can be no expected
savings when expected cost savings are fairly priced. (Id.).


Volatility exposure, on the other hand, can be transferred from one party to
another. Financial hedging instruments are traded on markets with “sophisticated
parties” on either side of a transaction. Thus, the prices at which hedges are
available reflect a consensus view of the most likely outcome. Hedging is a risk
management function; it is not a least-cost function. (Id. at 10, 12). Price
spikes in previous years (the winters of 1995 and 1996 through 1997) were
indicia that the Commission chose not to implement price hedging programs after
those two price spikes occurred. (Id. at 25).


Gas price volatility started in May of 2000. It approached 65-70% in June and
July of 2000. However, that level of volatility was not unusual, given the
volatility that existed in the fall and winter of 1999-2000. The volatility
increase in the summer of 2000 did not provide a strong signal that a hedging
program should be initiated. Volatility in the winter of 2000 through 2001 was
much higher than the volatility in the summer of 2000, but, this was only known
“after the fact. The extreme run-up in gas prices during the winter of 2000-2001
was unprecedented and unpredictable, and so was the rapid decline in gas prices
shortly thereafter. Mr. Ross uses “hindsight information” when advancing their
proposed disallowances. (Id. at 16-17).



 

62

--------------------------------------------------------------------------------

01-0706

The increase in gas costs North Shore passed on to consumers in the winter of
2000-2001, were unprecedented and unexpected. The peak daily price was more than
six standard deviations over the average price.28 This was an incredibly rare
event, which occurred due to the surge in wholesale gas prices due to a decline
in well-production, OPEC price-tightening, and the fact that gas prices remained
high over the preceding summer, which resulted in many buyers filling their
seasonal storage late, hoping for a price decline that never occurred. Also, in
California, power markets experienced shortages in hydro-electric power, and at
the same time, experienced an unusually hot summer. The “California crisis” may
have contributed to a general anxiety about future energy prices,” which
increased willingness to pay high gas prices. Further, futures prices for gas
were at very high levels for two to three years forward. Finally, electric
companies began using gas to generate electricity. (Id. at 27-29).


b. CUB Expert Witness Mr. Ross’ Testimony


The opinions contained in this section of the order reflect those of Mr. Ross
unless otherwise noted. Mr. Ross, Principal with CRP Planning Inc., considered
North Shore’s management decisions regarding price volatility and he evaluated
whether North Shore personnel took reasonable steps in the face of known risks
and market conditions. He noted that North Shore has faced price volatility in
the past. Previously, during the winter of 1996-97, North Shore faced extreme
price volatility in the gas markets. That winter revealed both the magnitude of
the price risk from volatility that North Shore could face, and the extent to
which North Shore’s PGA customers are exposed to the volatility and price risk
of the wholesale market. (CUB Ex 1.00 at 1- 3).


Hedging is commonly used to mitigate price risk. Large gas consumers who procure
their own gas supply frequently hedge some portion of their gas supply to limit
price risk, either through participation in the futures market or through the
use of fixed price contracts and ceiling prices. North Shore considered managing
price risk in a study conducted in 1998, but ultimately, it declined to adopt
that hedging strategy. (CUB Ex 1.00 at 6, 7).
 
North Shore routinely manages weather risk in its annual, monthly, and daily
supply planning. It can also limit customers’ exposure to volatility by using
risk management tools, or by “hedging.” Hedging, for gas buyers, is akin to
insurance against unexpected price increases. Hedging techniques can include
financial hedges and fixed price hedging. Other forms of hedging include storing
gas. (Id. at 4-5,10-11). In the past, North Shore affiliates have hedged against
price risk. North Shore’s parent company, PEC, invested in gas and oil fields by
using swaps and options. (Id. at 4-5,10-11).






_______________
28  The standard deviation Mr. Graves used is $1.26 per MMBtu and it is for a
10-year period. It is based on data that includes a high-price period. (North
Shore Ex. F at 26).

 

63

--------------------------------------------------------------------------------

01-0706

North Shore’s customers bore a substantial price increase during the
reconciliation year because North Shore personnel chose to link nearly all of
its gas supply contracts to market indices, which followed the rapidly
escalating market clearing price. The market price escalations created
substantial hardship for North Shore’s PGA customers. (CUB Ex. 1.00 at 12, 13).
Because North Shore faced little price risk when acquiring its gas supply, North
Shore does not have a strong incentive to mitigate this risk. Consumers,
however, face a considerable price risk because this cost is passed on to
consumers.


Also, North Shore personnel did not care to protect consumers from price risk,
as North Shore personnel were not required to adhere to any explicit hedging
standards enunciated by the Commission. The Commission has not required
companies to engage in any mitigation strategy, nor has it restricted utilities
from using hedging strategies. Rather, the Commission has left whether a prudent
strategy would include financial hedges up to utilities to decide. (CUB Ex. 1.00
at 9-10, 12, 13). He concluded that North Shore failed to exercise a standard of
care that a reasonable person would have used, in light of known conditions and
risks before, and during the reconciliation period. (Id. at 1-2, 9,14)


North Shore could have managed its price risk by making greater use of stored
gas when spot market prices were high, using financial hedging mechanisms,
including fixed-price forward and ceiling prices in its supply contracts. North
Shore made no attempt to use fixed price contracts or hedge against the risk of
price volatility. North Shore also chose not to use hedging tools to mitigate
the price risk of its contracted gas supply, and it did not engage any of its
suppliers to hedge as part of providing supply. For the 2000-2001 heating
season, North Shore’s gas purchasing strategy was dependent on contracts indexed
to daily and monthly market rates. (CUB Ex 1.00 at 9, 10-11).


When determining what North Shore should have hedged, Mr. Ross used a futures
market hedging strategy, as futures are the most common and simplest financial
hedges, assuming purchases of six-month natural gas futures (based on the
monthly average of the daily midpoint futures prices at the Henry Hub) for May
through September.29 Mr. Ross focused on North Shore’s firm supply gas, because
it is the gas purchased by North Shore through pre-negotiated gas supply
contracts for which a gas supplier guarantees delivery. Most of North Shore’s
winter firm supply is composed of North Shore’s baseload contracts, which it
cannot change, in terms of volume or pricing. In the winter, firm supply is used
to meet demand; it is not usually put in storage. (Id. at 6, 17).
 

 
_______________
29  A six-month futures contract is held six months in advance. Thus, a
six-month May futures contract would be purchased in December, payable over the
life of that contract. This differs from a forward contract, where payment is
due at the time of, or following, delivery. (NYMEX.com\glossary)). 

 

64

--------------------------------------------------------------------------------

01-0706

During the reconciliation year, North Shore personnel knew that gas price
volatility was affecting consumers, North Shore personnel had developed
familiarity with price risk hedging, had designed a hedging strategy, and were
actively mitigating price risk for its shareholders. North Shore personnel knew
that price risk was a real risk deserving of mitigation, since it took proactive
steps to protect shareholders from price risk in the reconciliation year. It
researched the available tools and implemented a strategy to hedge price risk;
it simply chose not to do so for consumers. (Id. at 16-18). North Shore
personnel deliberately chose not to mitigate price risk for customers. The
Commission’s prior decisions on hedging do not create a regulatory ‘safe
harbor,’ which is an action or set of actions that North Shore can take for
which the Commission will not question the prudence of the actions. North Shore
personnel should rely on the Commission’s past decisions because this particular
situation is different from the situations in those cases. (Id. at 9).


Mr. Ross recommends a disallowance of $9,782,479, which is based on a comparison
of actual gas costs with those incurred under his recommended hedging program.
 
2. Conclusions of Law
 
a. North Shore’s Position


North Shore argues that its decision not to use financial hedging during the
2001 reconciliation was not imprudent. The Commission has consistently ruled
that utilities use financial hedging to demonstrate the prudence of gas
purchases. North Shore finds fault with CUB witness Ross’ testimony for several
reasons. Staff witness Rearden did not consider North Shore’s level of hedging
to be imprudently low. Further, Commission rulings on the prudence of other gas
utilities’ gas purchases for the same reconciliation period did not find that
pricing conditions required financial hedging. (North Shore Init. Brief at 20).


North Shore criticizes CUB’s analysis as being impermissible hindsight review.
Hedging should work to reduce volatility and does not always mean lowest cost.
CUB’s analysis would only have benefited PGA customers through hindsight since
that is how it would have been possible to lower gas costs through hedging. Mr.
Ross’ analysis provides no idea of how much volatility should be hedged. (North
Shore Init. Brief at 25).


b. Staff’s Position


Dr. Rearden proposed no disallowance for North Shore’s lack of financial hedging
in the 2001 reconciliation year. He believes North Shore’s level of hedging to
not be imprudently low. (Staff Ex. 7.00 at 54-55).



 

65

--------------------------------------------------------------------------------

01-0706

c. CUB’s Position


CUB argues that North Shore’s lack of financial hedging for the 2001
reconciliation year was imprudent. North Shore bears the burden of proving that
costs recovered through the PGA were reasonable, prudently incurred an accounted
for as prescribed by the PUA and Commission rules. (CUB Init. Brief at 8).


CUB notes that while the Commission has not previously required utilities to
engage in hedging, the Commission has also not forbidden it. North Shore’s
arguments regarding prior Commission decisions on hedging hold little, if any,
weight. Further, prior Commission decisions do not afford North Shore a
“regulatory safe harbor,” where North Shore is protected from even the threat of
a disallowance because the Commission has not affirmatively required hedging.
(CUB Init. Brief at 10).


d. The AG’s Position


In its Reply Brief, the AG avers that North Shore failed to properly consider or
implement a hedging strategy for the 2001 reconciliation year. The AG states
that North Shore improperly relies on prior Commission decision to justify the
non-existence of its hedging strategies. (AG Reply Brief at 28-29).


e. Commission Analysis and Conclusions


In addition to procuring a good price for gas, there generally are two ways that
a utility like North Shore can mitigate the effect of higher prices in the
marketplace on its PGA customers. North Shore can protect against volatility in
the marketplace and it can protect against the effect of higher winter gas
costs. When prices will be volatile is not necessarily predictable. How volatile
a market will be, and for how long, is not a known quantity. That prices will be
volatile on occasion is known, as gas prices have been volatile in the past.


The Commission agrees with Staff’s position and concludes that North Shore’s use
of financial hedging instruments, for the entire year, was not imprudently low.
 
VII. Audits
 
A. Staff’s Position
 
Staff recommends that the Commission require North Shore to engage an
independent consultant to conduct a management audit of North Shore. Staff also
recommends that North Shore be required to perform internal audits of its gas
purchasing practices. Staff further recommends that North Shore update its
operating agreements with PGL. (Staff Init. Brief at 41-44).
 
 

 

66

--------------------------------------------------------------------------------

01-0706

 
B. North Shore’s Position
 
North Shore believes Staff’s proposed audits are unnecessary. (North Shore Init.
Brief at 9).
 
C. Commission Analysis and Conclusions
 
In light of the Settlement and Addendum incorporating these management audit
requirements, the Commission accepts the proposals in these documents.


VIII. Finding and Ordering Paragraphs
 

 
(1)
North Shore Gas Company is a corporation engaged in the distribution of natural
gas service to the public in Illinois, and, as such, it is a “public utility”
within the meaning of the Public Utilities Act;




 
(2)
the Commission has jurisdiction over North Shore Gas Company and of the
subject-matter of this proceeding;




 
(3)
the statements of fact set forth in the prefatory portion of this Order are
supported by the evidence of record and are hereby adopted as findings of fact;




 
(4)
as is set forth in this Order, North Shore Gas Company acted imprudently, or
otherwise acted contrary to law in its purchasing and storage of gas during the
reconciliation period;




 
(5)
the Settlement Agreement (Exhibit 1) as revised by the Addendum (Exhibit 2) is
adopted and their terms incorporated herein as a settlement of allegations that,
during the reconciliation period, North Shore had not acted reasonably and
prudently in its purchases of natural gas and other activities that affected the
amounts collected through Gas Charnges in its fiscal year 2001;




 
(6)
the unamortized balances at the end of North Shore’s 2001 reconciliation year
show a recoverable balance for the Commodity Gas Charge of $7,981,620.48; a
recoverable balance of $1,899,343.69 for the Non-Commodity Gas Charge and the
Demand Gas Charge; and a recoverable balance of $9,245.22 for the Transition
Surcharge, for the total refundable balance of $6,073,031.57, the Factor O
refund is zero;


 

67

--------------------------------------------------------------------------------

01-0706


 
(7)
the reconciliations submitted by North Shore Gas Company of the costs actually
incurred for the purchase of natural gas with revenues received for such gas for
the reconciliation period beginning October 1, 2000, through September 30, 2001,
may properly be approved;




 
(8)
pursuant to the Settlement Agreement and Addendum, a refund of $100 million is
to be distributed in the manner set forth above as part of the consideration
paid in global settlement of this docket, as well as I.C.C. Docket Nos. 01-0707,
02-0726, 02-0727, 03-0704, 03-0705, 04-0682 and 04-0683;




 
(9)
North Shore Gas Company should follow the accounting procedures recited above,
where applicable to it, the directive contained in the incorporated parts of the
settlement agreement and the addendum thereto in all future gas adjustment
charge reconciliation dockets;




 
(10)
North Shore Gas Company shall file quarterly reports with the Chief Clerk’s
office detailing the progress of the Hardship Reconnection program.



IT IS THEREFORE ORDERED that the reconciliation of revenues collected under
North Shore Gas Company’s PGA tariff with the actual cost of gas prudently
purchased for the time period beginning October 1, 2000, through September 30,
2001, as is set forth herein.


IT IS FURTHER ORDERED that North Shore Gas Company shall comply with all of the
Findings of this Order;


IT IS FURTHER ORDERED that any motions, objections, or petitions in this
proceeding that have not been specifically ruled on should be disposed of in a
manner consistent with the findings and conclusions herein.


IT IS FURTHER ORDERED that the Settlement Agreement (Exhibit 1) and Addendum
(Exhibit 2) are hereby incorporated into and made a part of this Order.


IT IS FURTHER ORDERED that North Shore Gas Company shall comply with the
directives in Finding (8) above.

 

68

--------------------------------------------------------------------------------

01-0706



IT IS FURTHER ORDERED that, subject to the provisions of Section 10-113 of the
Public Utilities Act and 83 Ill. Adm. Code 200.880, this Order is final; it is
not subject to the Administrative Review Law.


By Order of the Commission this 28th day of March, 2006.








(SIGNED) CHARLES E. BOX


Chairman
 
69

--------------------------------------------------------------------------------





